Execution Version



SECURITIES PURCHASE AGREEMENT
by and among
Stellex Capital Partners, LP and in its capacity as the Sellers’ Representative
Morbark Holdings Group, LLC, as the Company
the Selling Members listed on Annex II hereto,


and
Alamo Acquisition Corporation and Alamo Group, Inc., collectively as the
Purchaser
Dated as of September 11, 2019






























EAST\168212916.9

--------------------------------------------------------------------------------

Execution Version
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement, including all Schedules and annexes to this
agreement, (collectively, this “Agreement”) dated as of September 11, 2019 (the
“Effective Date”), is by and among Alamo Acquisition Corporation, a Delaware
corporation (“Acquisition Corp.”), Alamo Group Inc., a Delaware corporation
(“Parent” and collectively with Acquisition Corp., the “Purchaser”), Stellex
Capital Partners, LP, a Delaware limited partnership (“Sponsor”) and in its
capacity as the initial representative of the Sellers pursuant Section 10.6
hereof (the “Sellers’ Representative”), Morbark Holdings Group, LLC, a Delaware
limited liability company (the “Company”), those members of the Company listed
on Annex II (collectively, the “Selling Members” and with the Sponsor, the
“Sellers”). The Purchaser, the Company, and the Sellers will collectively be
referred to as the “Parties.”
A. Certain capitalized terms used but not defined elsewhere in the text of this
Agreement are defined in Annex I.
B.  Sponsor owns 100% of the issued and outstanding membership interests, equity
interests or other securities (the “Blocker LLC Interests”) of Stellex Morbark
Blocker, LLC, a Delaware limited liability Company (“Blocker LLC”);
C. Sponsor owns 87.4%, and Blocker LLC owns 12.6%, of the issued and outstanding
partnership interests equity interests or other securities (collectively, the
“Splitter LP Interests”) in Stellex Morbark Splitter, LP, a Delaware limited
partnership (“Splitter LP”);
D.  The Selling Members own the equity interests of the Company set forth on
Annex II hereto (the “Units” and collectively with the Blocker LLC Interests,
and the Sponsor Splitter LP Interests, the “Securities”), which collectively
with the equity interests owned by Splitter LP in the Company represent all of
the issued and outstanding equity interests or other securities of the Company.
E.  On the terms and subject to the conditions contained in this Agreement, (i)
Sponsor desires to sell the Blocker LLC Interests and the Sponsor Splitter LP
Interests to the Purchaser, and (ii) the Selling Members desire to sell all of
their Units to the Purchaser and to receive in exchange therefor the Transaction
Consideration (as allocated and set forth and subject to adjustment as provided
in this Agreement).
Now therefore, in consideration of the mutual covenants and agreements herein
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
I. DEFINITIONS; CERTAIN INTERPRETIVE MATTERS.
1.1  Definitions.
1.1.1 Certain capitalized terms used but not defined elsewhere in the text of
this Agreement are defined in Annex I.
1.2 Certain Interpretive Matters.
1.2.1 Unless the context requires otherwise, (a) all references herein to
Clauses, Sections, Articles, Annexes or Schedules are to Clauses, Sections,
Articles, Annexes, or Schedules of or to this Agreement, (b) the headings in
this Agreement are for convenience of reference only and will not control or
affect the









EAST\168212916.9

--------------------------------------------------------------------------------



meaning or construction of any provisions of this Agreement, (c) each term
defined in this Agreement has the meaning assigned to it, (d) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with the Accounting Principles, (e) words in the singular
include the plural and vice versa, (f) all references to “$” or “dollar” amounts
will be to lawful currency of the United States, (g) unless the context implies
otherwise to the extent the term “day” or “days” is used, it will mean calendar
days, (h) references to the masculine or feminine gender include each other
gender, (i) the words “hereby,” “hereof,” “hereunder,” and other words of
similar import refer to this Agreement as a whole and not to any particular
Clause, Section, Article, or other subdivision, (j) the terms “including” and
“includes” mean “including or includes without limitation,” (k) reference to,
and the definition of, any Contract shall be deemed a reference to such document
as it may be amended, supplemented, revised, or modified, in a legally
enforceable writing, from time to time, and (l) reference to any Law shall be
construed as a reference to such Law as re-enacted, redesignated, amended or
extended from time to time prior to the date hereof.
1.2.2 All references to the “Company’s Knowledge,” “Knowledge of the Company” or
to words or phrases of similar import with respect to the Company will be deemed
to be references to the actual knowledge after due inquiry of the Knowledge
Persons, as of the date hereof, without any implication of verification or
investigation concerning such knowledge.
1.2.3 Unless the context requires otherwise, to the extent this Agreement
allocates responsibility or obligations on Sellers on a “several” basis, such
responsibility or obligation shall be shared in accordance with the proportion
of the Transaction Consideration allocated to such Seller pursuant to Schedule
2.1.
II. CLOSING; POST-CLOSING ADJUSTMENT.
2.1 Purchase of Securities.
On the terms and subject to the conditions set forth in this Agreement, at the
Closing the Purchaser shall pay and deliver the Transaction Consideration as
provided in this Agreement and the Sellers shall sell, transfer, convey, assign
and deliver to the Purchaser, and the Purchaser shall purchase, acquire and
accept from the Sellers, all of the Sellers’ right, title and interest in and to
all of the Securities owned by such Sellers, free and clear of all Liens except
as disclosed on Schedule 3.4.2. The Transaction Consideration (as set forth and
subject to adjustment as provided in this Agreement) will be allocated among the
Sellers pursuant to Schedule 2.1. Schedule 2.1 also reflects as to each Seller
the allocation of such Transaction Consideration between the Units, the Blocker
LLC Interests, and the Splitter LP Interests, as applicable.
2.2 Closing.
The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place by electronic communication on the second Business Day following
the satisfaction or waiver of the conditions to the obligations of the Parties
set forth in Article VIII, or on such other date and at such other place as
agreed to by the Purchaser and the Sellers’ Representative, and shall be
effective as of 12:01 a.m. EST on such date. The date on which the Closing
occurs is referred to herein as the “Closing Date.”
2.3 Estimated Transaction Consideration.
At least two (2) Business Days prior to the Closing, the Sellers’ Representative
shall have caused the Company to deliver to the Purchaser a certificate signed
by an officer of the Company setting forth a good faith estimate of the amount
of the Closing Indebtedness, Closing Working Capital, and the


-2-



EAST\168212916.9

--------------------------------------------------------------------------------



Estimated Cash (the “Closing Certificate”). As used herein, “Estimated Closing
Indebtedness,” “Estimated Closing Working Capital,” and “Estimated Cash” mean
the estimates of the Closing Indebtedness, the Closing Working Capital, and Cash
and Cash Equivalents, respectively, as set forth in the Closing Certificate.
“Estimated Transaction Consideration” shall mean an amount equal to the
Transaction Consideration, assuming for purposes of such calculation that the
Closing Indebtedness is equal to the Estimated Closing Indebtedness, the Closing
Working Capital is equal to the Estimated Closing Working Capital, and the Cash
and Cash Equivalents are equal to the Estimated Cash. The Closing Certificate
shall (a) be prepared in accordance with the Accounting Principles and, except
where inconsistent with the Accounting Principles, shall use the same accounting
principles and practices the Company has historically used, (b) be derived from
the books and records (including the general ledgers) of the Company, and (c)
properly reflect such books and records (including the general ledgers). As
applicable, the Closing Certificate shall include appropriate adjustments to
reflect Closing Working Capital, if any, with regard to Blocker LLC and/or
Splitter LP.
2.4 Closing Payments.
2.4.1 At the Closing, the Purchaser shall pay the Estimated Transaction
Consideration as follows (the “Closing Payments”):
(a)the Sellers Rep Holdback deposited by wire transfer of immediately available
funds into the account designed by the Sellers’ Representative;
(b)the Escrow Amount deposited by wire transfer of immediately available funds
into the Escrow Account established pursuant to the terms of the Escrow
Agreement;
(c)the aggregate dollar amount to satisfy any: (i) Indebtedness of the Group
Companies, including any Indebtedness owed by the Blocker or Splitter to Sponsor
or its Affiliates; and (ii) Indebtedness secured by a Lien on any of the
Securities, to be paid at the Closing (the “Closing Indebtedness Payments”) to
the applicable lenders identified in, and in accordance with, the pay-off
letters (the “Pay-Off Letters”) provided by the Company and any applicable
Seller to the Purchaser at least two (2) Business Days prior to the Closing;
(d)the aggregate dollar amount to satisfy any Selling Expenses that remain
unpaid at Closing to the Persons entitled thereto in accordance with invoices
from such Persons provided by the Company to the Purchaser prior to the Closing;
and
(e)the balance to the Sellers in cash in accordance with Schedule 2.1 by wire
transfer of immediately available funds to the accounts designated in writing to
the Purchaser by the Sellers prior to the Closing.
2.5 Post-Closing Adjustment.
2.5.1 Adjustment Statement Preparation. As soon as practicable, but in any event
not more than sixty (60) days after the Closing Date, the Purchaser shall in
good faith prepare and deliver to the Sellers’ Representative an adjustment
statement setting forth the amount of the Closing Indebtedness, the Closing
Working Capital, and the Cash and Cash Equivalents, in each case, as of the
Closing and, based on the Closing Indebtedness, the Closing Working Capital, and
the Cash and Cash Equivalents as derived therefrom, the Purchaser’s written
calculation of the Transaction Consideration, and the adjustment (if any)
necessary to reconcile the Estimated Transaction Consideration to the
Transaction Consideration (the “Preliminary


-3-



EAST\168212916.9

--------------------------------------------------------------------------------



Adjustment Statement”). The Preliminary Adjustment Statement shall be prepared
and dated as of 12:01 a.m. eastern standard time zone on the Closing Date, in
accordance with the Accounting Principles and, except where inconsistent with
the Accounting Principles, using the same accounting principles and practices as
the Company has used historically, and in accordance with the definitions of
Closing Indebtedness, Closing Working Capital, and Cash and Cash Equivalents as
defined in this Agreement. The Preliminary Adjustment Statement will entirely
disregard (i) any and all effects on the assets or liabilities of the Company
and its Subsidiaries as a result of the transactions contemplated hereby or of
any financing or refinancing arrangements entered into at any time by Purchaser
or any other transaction entered into by Purchaser in connection with the
consummation of the transactions contemplated hereby, and (ii) any of the plans,
transactions, or changes which Purchaser intends to initiate or make or cause to
be initiated or made after the Closing with respect to the Company or its
Subsidiaries or their business or assets, or any facts or circumstances that are
unique or particular to Purchaser or any of its assets or liabilities. If a
Preliminary Adjustment Statement is not timely delivered by the Purchaser, then
the Sellers’ Representative shall have the option, in its own discretion, of (i)
electing, by written notice to the Purchaser, for the Estimated Transaction
Consideration to be final and binding on Purchaser and the Sellers or (ii)
electing to prepare a Preliminary Adjustment Statement and delivering it to the
Purchaser no later than one hundred twenty (120) days after the Closing Date, in
which case the review, dispute resolution and adjustment payment provisions set
forth in Sections 2.5.2-2.5.5 shall apply to Purchaser in the same manner in
which they would have applied to the Sellers if Purchaser had delivered a timely
and complete Preliminary Adjustment Statement, mutatis mutandis. For purposes of
complying with the terms set forth in this Section 2.5, each Party shall
cooperate with and make available to the other Parties, their respective
Representatives, and the Accounting Referee, if any, all information, records,
data and working papers, and shall permit access to its facilities and direct
access to its personnel, as may be reasonably required in connection with the
preparation and analysis of the Preliminary Adjustment Statement and the
resolution of any disputes thereunder.
2.5.2 Adjustment Statement Review. If the Sellers’ Representative reasonably
believes that the Preliminary Adjustment Statement is inaccurate or was not
properly prepared in accordance with Section 2.5.1, the Sellers’ Representative
shall so notify the Purchaser no later than thirty (30) days after the Sellers’
Representative’s receipt thereof, setting forth in such notice its objections to
the Preliminary Adjustment Statement with particularity and the specific changes
which the Sellers’ Representative proposes to be made in order to conform the
Preliminary Adjustment Statement to the terms of Section 2.5.1.
2.5.3 Adjustment Statement Dispute Resolution. If the Sellers’ Representative
timely notifies the Purchaser of an objection by the Sellers’ Representative to
the Preliminary Adjustment Statement in accordance with Section 2.5.2, and if
the Sellers’ Representative and the Purchaser are unable to resolve such dispute
through good faith negotiations within thirty (30) days after the Sellers’
Representative’s delivery of such notice of objection, then the Sellers’
Representative and the Purchaser shall mutually engage and submit such dispute
to, and the same shall be finally resolved in accordance with the provisions of
this Agreement by, Baker Tilly or, if such firm declines the representation, a
nationally recognized accounting firm mutually agreed to by the Sellers’
Representative and the Purchaser (the accounting firm ultimately chosen, the
“Accounting Referee”). The Accounting Referee shall determine and report in
writing to the Sellers’ Representative and the Purchaser as to the resolution of
all disputed matters and the effect of such determinations on the Preliminary
Adjustment Statement within thirty (30) days after such submission or such
longer period as the Accounting Referee may reasonably require, and such
determinations shall be final, binding, and conclusive on the Parties and upon
which a judgment may be entered by a court of competent jurisdiction. In making
such calculations and determination, the Accounting Referee (A) shall consider
only whether the calculations of such disputed amounts were prepared in
accordance with this Agreement and whether there were mathematical errors in the
Preliminary Adjustment Statement (and the Accounting Referee is not authorized
or permitted to make any other determination), (B) shall be bound by the terms
of this Agreement, including the definitions contained herein and (C) shall not
assign a value to any item greater than the greatest value for such item claimed
by either party or less than the smallest value for such item claimed by either
party. The Accounting Referee’s determination of any Disputed Amount


-4-



EAST\168212916.9

--------------------------------------------------------------------------------



shall be based solely on written materials, presentations and arguments
submitted and/or made by Purchaser and the Sellers’ Representative (i.e., not
based on an independent review). The fees and disbursements of the Accounting
Referee shall be borne by the Party (i.e., the Sellers, on the one hand, or the
Purchaser, on the other hand) that assigned amounts to items in dispute that
were, on a net basis, furthest in amount from the amount finally determined by
the Accounting Referee (however, such fees and disbursements shall be shared
equally in the event that the Parties’ assigned amounts were, on a net basis,
both no more than 10% from the amount finally determined by the Accounting
Referee).
2.5.4 Final Adjustment Statement. The Preliminary Adjustment Statement shall
become the “Final Adjustment Statement” and as such shall become final, binding
and conclusive on the Parties for all purposes of this Agreement and upon which
a judgment may be entered by a court of competent jurisdiction, upon the
earliest to occur of the following:
(a) the mutual acceptance by the Sellers’ Representative and the Purchaser of
the Preliminary Adjustment Statement, with such changes thereto, if any, as may
be proposed by the Sellers’ Representative and consented to by the Purchaser;
(b) the expiration of thirty (30) days after the Sellers’ Representative’s, or
the Purchaser’s, receipt of the Preliminary Adjustment Statement, without timely
written objection by the Sellers’ Representative, or the Purchaser, in
accordance with Section 2.5.2; or
(c) the delivery to the Sellers’ Representative and the Purchaser by the
Accounting Referee of the final report of its determination of all disputed
matters submitted to the Accounting Referee pursuant to Section 2.5.3.
2.5.5 Adjustment of Transaction Consideration. If the Transaction Consideration,
as finally determined in accordance with this Section 2.5, is greater than the
Estimated Transaction Consideration, the Purchaser shall pay the amount of such
difference for the benefit of the Sellers in cash, by wire transfer of
immediately available funds to an account designated in writing to the Purchaser
by the Sellers’ Representative within five (5) Business Days of final
determination of the Transaction Consideration. If the Transaction
Consideration, as finally determined in accordance with this Section 2.5, is
less than the Estimated Transaction Consideration, then the Sellers’
Representative and the Purchaser shall direct the Escrow Agent to pay to
Purchaser from the Escrow Account an amount equal to such deficiency, up to the
Escrowed Adjustment Amount, within five (5) Business Days of final determination
of the Transaction Consideration. If the Escrowed Adjustment Amount is
inadequate to discharge the amount owed by Sellers, the Sellers (with several
liability for such obligation) promptly shall pay the balance owed to the
Purchaser. For tax purposes, any payment by the Purchaser or the Sellers under
this Section 2.5 shall be treated as an adjustment to the Transaction
Consideration.
2.6 Intentionally Omitted.
2.7 Insurance Policy The Purchaser shall obtain the R&W Policy with respect to
the representations and warranties of the Company, Blocker LLC, Splitter LP and
the Sellers in this Agreement on terms reasonably acceptable to the Sellers’
Representative, including a waiver of subrogation as to all Sellers (and their
related parties and Affiliates, with all of them as third party beneficiaries of
the provision), other than in the case of a final adjudication against such
person for Fraud, and that the Sellers shall be a third party beneficiary of the
foregoing provision. The Purchaser shall not enter into any amendment,
variation, or waiver of the foregoing subrogation provision without the prior
written consent of the Sellers' Representative. All costs and expenses and other
amounts incurred in connection with the R&W Policy, whether incurred prior to or
after the Closing, shall be paid by the Purchaser. Notwithstanding the
foregoing, nothing in this Section 2.7 shall obligate the Purchaser for any fees
or expenses of the attorneys of the Company Group (prior to Closing) or the
Sellers.



-5-



EAST\168212916.9

--------------------------------------------------------------------------------



2.8 Proceedings. Except as otherwise specifically provided for herein, all
proceedings that will be taken and all documents that will be executed and
delivered by the Parties on the Closing Date will be deemed to have been taken
and executed simultaneously, and no proceedings will be deemed taken nor any
document executed and delivered until all such proceedings have been taken, and
all such documents have been executed and delivered.
III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS
The representations and warranties contained in this Article III are the sole
and exclusive representations and warranties of the Company and the Sellers
under this Agreement. The Company and the Sellers severally represent and
warrant to the Purchaser as follows:
3.1 Existence and Qualification The Company is a limited liability company in
good standing under the Laws of the State of Delaware. Blocker LLC, Splitter LP
and each Subsidiary of the Company is duly formed, validly existing, and in good
standing in the state of its incorporation or formation. Blocker LLC, Splitter
LP, the Company and each of its Subsidiaries have the requisite corporate or
limited liability company power and authority and all Permits required to carry
on their respective businesses as presently conducted. Except as disclosed on
Schedule 3.1, Blocker LLC, Splitter LP, the Company and each of its Subsidiaries
are duly licensed or qualified to conduct business and are in good standing in
each jurisdiction where such qualification is required, other than any failure
to be qualified, licensed or in good standing which would not reasonably be
expected to have a material and adverse impact on the operations of such entity.
The Company has made available to the Purchaser true and complete copies of the
Organizational Documents of each Group Company. None of the Group Companies is
in violation of any material provision of its Organizational Documents.
3.2 Authorization; Enforceability. Each member of the Company Group has the
requisite limited liability company power and authority to execute, deliver, and
perform its obligations under this Agreement and each Ancillary Agreement to
which it is or will be a party. This Agreement and each Ancillary Agreement to
which a Group Company is or will be a party has been duly authorized, executed
and delivered by the Group Company. This Agreement and each Ancillary Agreement
to which a Group Company is or will be a party has been or will be duly
authorized, executed and delivered by the Group Company, and once executed, will
constitute a legal, valid and binding agreement of the member of the Group
Company, enforceable against the Group Company in accordance with their
respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to the effect
of general principles of equity (regardless of whether enforcement is considered
in a proceeding at law or in equity).
3.3 Non-Contravention; Consents; Restrictive Documents.
3.3.1 Except as disclosed on Schedule 3.3.1, the execution, delivery and
performance by the Company and the Sellers of this Agreement and each of the
Ancillary Agreements to which they are, as contemplated by this Agreement, to
become a party, did not and will not (a) violate the Organizational Documents of
the Company or any of its Subsidiaries, (b) violate in any material respect any
Laws applicable to the Company Group, or any of its Subsidiaries, or by which
any of their assets and properties are bound, (c) to the Company’s Knowledge,
conflict with or result in a violation of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify any material
licenses and Permits, (d) materially violate, materially conflict with or result
in a material breach of, constitute a material default under, or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any Material Contract, (e) result in the creation or
imposition of any material Lien (other than Permitted Liens) on any material
asset of any Group Company, or the Sellers, or the Securities themselves, or
(f) except for compliance with the


-6-



EAST\168212916.9

--------------------------------------------------------------------------------



HSR Act and applicable Antitrust Laws, require any approval, consent, or other
clearance of, or filing, notification, or other submission to, a Governmental
Authority, other than (x) in the case of clauses (b) and (d), such violations,
breaches, conflicts or defaults that would not reasonably be expected to
materially impact the Company or any of its Subsidiaries, and (y) in the case of
clause (c), such Permits, the failure of which to be obtained or made would not
materially impact the Company or any of its Subsidiaries.
3.3.2 Except as disclosed on Schedule 3.3.1, no member of the Company Group, nor
any Seller is subject to, or a party to, any charter, bylaw, mortgage, Lien,
lease, Permit, instrument, Law, Order, or any other restriction of any kind or
character, that (a) has had or would reasonably be expected to materially impact
the Company or any of its Subsidiaries, or (b) would prevent the consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements or
compliance by any member of the Company Group or any Seller with the terms,
conditions and provisions of this Agreement and the Ancillary Agreements to
which any member of the Company Group or any Seller, is, as contemplated by this
Agreement, to become a party.
3.4 Capitalization.
3.4.1 Other than as disclosed on Schedule 3.4.1, there are no authorized or
outstanding (a) equity interests or other securities of any member of the
Company Group, or (b) warrants or other rights to purchase or acquire from any
member of the Company Group, or obligations of any member of the Company Group
to issue, any equity interests or other securities (collectively, the “Company
Securities”).
3.4.2 Except as disclosed on Schedule 3.4.2, the Company Securities (a)
represent all of the authorized and outstanding equity interests or other
securities of the Company, Blocker LLC, and Splitter LP and the Subsidiaries of
any of the foregoing, and (b) are not subject to any voting trust agreement,
stockholder agreements registration rights agreements, buy sell agreements or
other Contract, option, proxy, pledge, right of first refusal or preemptive
right, including any Contract restricting or otherwise relating to the
ownership, voting rights, distribution rights, or disposition thereof. At the
Closing, the Purchaser will acquire good title to the Company Securities free
and clear of Liens except as disclosed on Schedule 3.4.2.
3.4.3 Except as disclosed on Schedule 3.4.3 none of the members of the Company
Group owns, directly or indirectly, any capital stock, membership interests, or
other securities of any Person.
3.4.4 Except as disclosed on Schedule 3.4.4, there are no authorized or
outstanding (a) shares of capital stock, equity interests, or other securities
of any Subsidiary of the Company, or (b) options, warrants, or other rights to
purchase or acquire shares from any Subsidiary of the Company (collectively, the
“Subsidiary Securities”). Also, except as disclosed on Schedule 3.4.4 there are
no authorized or outstanding shares of capital stock, equity interests or other
securities of any other Person owned by a member of the Company Group.
3.5 Financial Statements; Company’s Books. The Company has made available to the
Purchaser complete copies of the Financial Statements. Except as set forth in
Schedule 3.5 and the notes thereto, the Financial Statements (a) have been
prepared in accordance with the Accounting Principles, (b) reflect the
consistent application of accounting principles throughout the periods involved,
(c) have been prepared using the same accounting principles and practices as the
Company has used historically, and (d) other than adjustments made in the
Ordinary Course, which are not reflected on any Financial Statements (or notes
thereto) that have not been audited, fairly present in all material respects the
consolidated financial position of the Company at the dates thereof and the
results of the operations, changes in owners’ equity, and statement of cash
flows of the Company for the periods indicated (subject in the case of unaudited
statements to recurring accounting adjustments normal in nature and amount).



-7-



EAST\168212916.9

--------------------------------------------------------------------------------



3.6 Tax Matters.
Except as disclosed on Schedule 3.6:
(a)All material Tax Returns required to be filed by each Group Company has been
duly and timely filed (taking into account any valid extensions) except where
the failure to file such Tax Returns would not reasonably be expected to be
material as to such Group Company. Each Group Company has paid all material
Taxes due (whether or not shown as due and owing on such Tax Returns) as of the
Closing.
(b)There are no Tax claims, audits or proceedings pending or, to the Knowledge
of the Company, threatened against any Group Company. There are no currently in
force Tax-related subpoenas or requests for information pending with respect to
any Group Company from any Governmental Authority. There are not currently in
force any waivers or agreements binding upon any Group Company for the extension
of time for the assessment or payment of any Tax.
(c)Each Group Company has properly withheld and/or paid all material Taxes
required to have been withheld and/or paid in connection with amounts paid or
owing to any Member, employee, creditor, independent contractor, or other third
party.
(d)No Group Company is (x) a party to or bound by any Tax Sharing Agreement with
any other Person, or (y) has any contractual obligation to indemnify any other
Person with respect to Taxes that would, in the aggregate, be expected to have a
Material Adverse Effect. No Group Company has any adjudicated liability for the
Taxes of any Person under Treas. Reg. § 1.1502-6 (or any similar provision of
state, local, or foreign Law), as a transferee or successor or by contract.
3.7 Absence of Certain Changes.
Except as disclosed on Schedule 3.7 or as contemplated by this Agreement, since
the Balance Sheet Date, and as of the Closing each Group Company has conducted
its business in the Ordinary Course and no Group Company has:
(a) incurred a Material Adverse Effect;
(b) amended or modified its governing or Organizational Documents;
(c) outside the Ordinary Course, entered into or materially modified any
employment, severance, or similar agreement with any director, manager, officer,
or employee of such Company or such Subsidiary;
(d) outside the Ordinary Course, entered into, materially modified, amended,
extended or terminated, or waived, released, or assigned any rights or claims
under, any Material Contract or any material Contract with dealers or other
major distributors of products manufactured or distributed by the Company or any
of its Subsidiaries;
(e)made any material change in financial or Tax accounting methods or practices,
except as required by an applicable Law or GAAP, or made, changed, revoked or
modified any material Tax election, or changed its fiscal or Tax year;


-8-



EAST\168212916.9

--------------------------------------------------------------------------------



(f)paid, discharged, settled, or satisfied any material claims, liabilities, or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), or any legal action for Damages, other than the payment, discharge,
or satisfaction of (i) liabilities reflected or reserved against on the Balance
Sheet, or (ii) liabilities incurred since the Balance Sheet Date in the Ordinary
Course;
(g)other than in the Ordinary Course permitted (i) any material change in the
Group Company’s customary levels of inventory or commitments for the purchase of
inventory and supplies and the sale of goods, or (ii) any postponement of the
payment of accounts payable or acceleration of the collection of accounts
receivable;
(h)failed to company with any material Laws;
(i)incurred or assumed any Liability except in the Ordinary Course;
(j)or commitment with respect thereto that in the aggregate exceeds $250,000;
(k)adopted or entered into a plan of complete or partial liquidation,
dissolution, restructuring, recapitalization or other reorganization; or
(l)committed, agreed to, or contracted to do any of the foregoing.
3.8 Contracts.
3.8.1 Except (a) for this Agreement and the Ancillary Agreements, (b) as
disclosed on Schedule 3.8.1, or (c) for any oral Contracts that were entered
into in the Ordinary Course in connection with the employment by Blocker LLC,
Splitter LP, Company or its Subsidiaries of its or their employees and
contractors (which employees and contractors, and their annual or other
compensation, are disclosed on Schedule 3.17.2 and which oral Contracts are
terminable by Blocker LLC, Splitter LP, the Company or any of its Subsidiaries
at will without the payment of any material severance, penalty or other amount),
neither Blocker LLC, Splitter LP, the Company nor any of its Subsidiaries is a
party to or bound by any of the following agreements (whether written or oral);
(a) any partnership, joint venture, or other similar Contract, or any Contract
relating to the acquisition or disposition of any business (whether by merger,
sale of stock, sale of assets, or otherwise);
(b) any Contract for the payment of Indebtedness in excess of $250,000 (in any
case, whether incurred, assumed, guaranteed, or secured by any asset);
(c) any Contract in which Blocker LLC, Splitter LP, the Company or any of its
Subsidiaries has agreed as part of a non-competition covenant to materially
restrict its right to sell or distribute any of its products or merchandise or
provide its services in any geographic area (excluding the impact of licensing
agreements);
(d) any Contract with (i) to the Company’s Knowledge, any Seller or any of its
Affiliates or (ii) any director or officer of the Company or any of its
Subsidiaries (other than for employment on customary terms);



-9-



EAST\168212916.9

--------------------------------------------------------------------------------



(e) any Contract or series of related Contracts that relate to the sale of any
of the Company’s or its Subsidiaries assets or properties, other than Contracts
solely for the sale of goods and services in the ordinary course of business,
for consideration in excess of $250,000 or pursuant to which all obligations of
the parties thereto have not expired or terminated in accordance with the terms
thereof;
(f) any management service, consulting, or any other similar type of Contract
with an obligation to pay in excess of $150,000 during the past twelve-month
period;
(g) any employment, deferred compensation, severance, or bonus Contract in which
any Group Company is obligated to pay sums in excess of $150,000 during the
twelve-month period following the Effective Date;
(h) any leases of Company Real Property or Personal Property under which the
aggregate payments owed with regard to any such lease equal or exceeds $250,000;
(i) any Contract for a collective bargaining agreement or other labor union
Contract;
(j) any Contract in which any Group Company has (i) licensed any of such
entity’s Intellectual Property Rights to any other Person or has licensed any
other Person’s Intellectual Property Rights and (ii) under which any such party
(as the case may be) will receive or pay amounts in excess of $250,000 during
the twelve-month period following the Effective Date;
(k) any Contract with a Governmental Authority;
(l) any Contract creating or relating to any partnership, joint venture, profit
sharing, joint development or other strategic alliance agreement or arrangement;
or
(m) any Contract entered into in connection with the settlement or other
resolution of any legal proceeding under any Group Company has any continuing
liabilities in excess $250,000 or any settlement or similar Contract of or with
any Governmental Authority requiring performance or payments by any such entity.
3.8.2 Each Contract disclosed on Schedule 3.8.1 or required to be so disclosed
(each a “Material Contract”) is a valid and binding Contract of Blocker LLC,
Splitter LP, the Company or any of its Subsidiaries that is a party thereto and
is in full force and effect, and to the Knowledge of the Company, neither
Blocker LLC, Splitter LP, the Company nor any of its Subsidiaries is in default
or breach, in any material respect, under the terms of any such Material
Contract. The Company has made available to the Purchaser or its Representatives
true and complete copies of each Material Contract.
3.9 Insurance Coverage.
Schedule 3.9 sets forth a list of all insurance policies and fidelity bonds of
Blocker LLC, Splitter LP, the Company and its Subsidiaries in force as the date
of the Effective Date (each a “Policy” and collectively, the “Policies”). The
Company has delivered to the Purchaser a true and complete copy of each such
Policy. All Policies are in full force and effect with premiums paid in
accordance with their terms. Except as disclosed on Schedule 3.9, there is no
claim by Blocker LLC, Splitter LP, the Company or any of its Subsidiaries
pending under any Policy as to which coverage has been denied or disputed by the
issuers of such Policies.
3.10 Litigation; Product Liability Product Recalls.



-10-



EAST\168212916.9

--------------------------------------------------------------------------------



Except as disclosed on Schedule 3.10, there is no action, suit, investigation by
any Governmental Authority, arbitration, or administrative or other legal
proceeding pending or to the Knowledge of the Company threatened against or
affecting the Company or any of its Subsidiaries, or any of their respective
properties or assets, in each case, other than any such action, suit,
investigation by any Governmental Authority, arbitration or administrative or
other proceeding not reasonably expected to have a material impact on any Group
Company. There are no material liabilities of the Company or its Subsidiaries,
whether fixed or contingent, asserted or unasserted, with respect to: (i) any
product recall, or (ii) any claim for the breach of any express or implied
product warranty or similar claim with respect to product manufactured or sold
by the Company or any of its Subsidiaries other than standard warranty
obligations in the ordinary course of business. Schedule 3.10 also includes a
list of all matters described in the preceding sentence resolved in the two
years prior to the Effective Date.
3.11 Compliance with Applicable Laws; Permits.
3.11.1 If any other section of this Article III deals expressly with respect to
a specific Law, then that section shall contain the sole and exclusive
representations and warranties relating to such Law. Except as disclosed on
Schedule 3.11.1, to the Knowledge of the Company, neither Blocker LLC, Splitter
LP, the Company nor any of its Subsidiaries is or has been in material violation
of any applicable Law or Order or is aware of the issuance or proposed issuance
of any Order by any Governmental Authority concerning any actual violation or
any alleged material violation of any Law or Order by any Group Company.
3.11.2 Schedule 3.11.2 sets forth a list of each Material Permit held by the
Company or any of its Subsidiaries, or issued and held in respect of the Company
or any such Subsidiary, as applicable, or required to be so issued and held to
carry on the business of the Company and such Subsidiaries as currently
conducted. Except as disclosed on Schedule 3.11.2, each Permit is held by the
Company or each of its Subsidiaries, as applicable, and is valid and in full
force and effect. Neither the Company nor any of its Subsidiaries is in default
under and, to the Knowledge of the Company, no condition exists that with notice
or lapse of time or both would constitute a default or violation under, any
Permit held by the Company or any of its Subsidiaries.
3.12 Properties.
3.12.1 Schedule 3.12.1 sets forth a list of all Company Real Property, including
all real property leased by or for which any Group Company holds a possessory
interest (the “Leased Real Property”). The Company or its Subsidiaries own good
and marketable title to the Company Real Property, free and clear of any Lien
other than Permitted Liens. True and complete copies of (A) all deeds, existing
title insurance policies and surveys of or pertaining to the Company Real
Property and (B) all instruments, agreements and other documents evidencing,
creating or constituting any Liens on Company Real Property have been made
available to the Purchaser. Assuming good title in the landlord, all leases of
Leased Real Property are valid, binding, and enforceable subject to the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditor’s rights and remedies generally, and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity) in
accordance with their respective terms against the Company or the Subsidiary
party thereto and, to the Knowledge of the Company, against each other party
thereto; and the Company or Subsidiary, as applicable, is a tenant or possessor
in good standing thereunder and all rents currently due under such leases have
been paid. There does not currently exist under any such lease any default or,
any current event which with notice or lapse of time or both would constitute a
default under any such lease. Neither Blocker LLC nor Splitter LP has a
possessory interest in any real property, including but not limited to the
Leased Real Property.
3.12.2 The Company and each of its Subsidiary has good, valid and unencumbered
title to or holds by valid lease or license, all tangible personal property
(“Personal Property”) that are used or held for use


-11-



EAST\168212916.9

--------------------------------------------------------------------------------



in the conduct of their businesses. All of the Personal Property is owned or
leased by the Company and its Subsidiaries (in each case, including all such
Personal Property shown on the Most Recent Balance Sheet or acquired after the
date of the Most Recent Balance Sheet, except for any inventory sold in the
ordinary course of business consistent with past practices after the date of the
Most Recent Balance Sheet) free and clear of all Liens (other than Permitted
Liens and Liens that will be released on or prior to the Closing Date). All of
the owned or leased Personal Property are, subject to ordinary wear and tear,
(a) in good working order, repair and operating condition, (b) free from design
or structural defects including any latent defects and (c) suitable for the uses
for which such Personal Property is used in the ordinary course of business.
Neither Blocker LLC nor Splitter LP owns or leases any Personal Property.
3.13 Intellectual Property.
3.13.1 Schedule 3.13.1(a) sets forth a list of all of the Company’s and its
Subsidiaries’ (a) issued patents and patent applications, (b) domain names and
registered trademarks and applications therefor, and (c) registered copyrights
and applications therefor. Schedule 3.13.1(b) sets forth all material licenses
(other than shrink wrap licenses), sublicenses, and other similar agreements,
including any ongoing software or website maintenance Contracts, as to which the
Company or any of its Subsidiaries is a party, other than licenses and shrink
wrap licenses for commercial off-the-shelf software products.
3.13.2 To the Knowledge of the Company, the Company or its Subsidiaries own or
have the valid and legally enforceable right to use, free and clear of any Liens
(other than Permitted Liens), all Intellectual Property Rights necessary to
conduct the business of the Company and each of its Subsidiaries as currently
conducted without any conflict with or infringement or misappropriation of any
rights or property of third parties.
3.13.3 To the Knowledge of the Company, there is no unauthorized use,
disclosure, infringement, or misappropriation of, nor to the Knowledge of the
Company is there any valid basis for any claim of infringement or
misappropriation from any third party upon, the Intellectual Property Rights or
other proprietary rights of the Company and its Subsidiaries.
3.13.4 Except as disclosed on Schedule 3.13.4:
(a) to the Knowledge of the Company, neither the Company’s nor any of its
Subsidiaries’ use of any Intellectual Property Rights nor the conduct of their
respective business infringes on any Intellectual Property Rights or other
proprietary rights of any other Person;
(b) no claims or allegations that a Person is infringing on any Intellectual
Property Rights owned by the Company or any of its Subsidiaries are pending
against a third party; and
(c) to the Knowledge of the Company, all registered patents, domain names,
trademarks and copyrights, and applications to register trademarks and
copyrights set forth on Schedule 3.13.1(a), are in effect and all renewal fees
and other maintenance fees have been paid and, to the extent that the following
would reasonably be expected to have a Material Adverse Effect, all other
maintenance actions have been taken.
3.14 Environmental Matters.
3.14.1 Except as disclosed on Schedule 3.14.1:
(a) during the period in which the Company or any of its Subsidiaries was an
occupant thereon, Constituents of Concern have not been generated, recycled,
used, treated, or stored on, transported to or from, or released or disposed on,
the Leased Real Property or Company Real Property or, to the


-12-



EAST\168212916.9

--------------------------------------------------------------------------------



Knowledge of the Company, by any other third party, except in a manner which
would not reasonably be expected to have any Material Adverse Effect on such
Group Company;
(b) each Group Company is in compliance in all material respects with all
applicable Environmental Laws and holds and is in compliance in all material
respects with all terms and conditions of each Environmental Permit required to
be issued to it by any Governmental Authority to conduct the operations of each
Group Company, all of which Environmental Permits have been provided to the
Purchaser prior to the date hereof and are listed on Schedule 3.14.1(b);
(c) there are no pending or, to the Knowledge of the Company, threatened
Environmental Claims against any Group Company, the Leased Real Property, or the
Company Real Property;
(d) to the Knowledge of the Company, there are no hazardous (i) underground
storage tanks or dumps, (ii) landfills, (iii) other systems for the treatment,
storage, or disposal of Constituents of Concern, (iv) asbestos or (v)
polychlorinated biphenyls at, on, in, or under the Leased Real Property or the
Company Real Property;
(e) no Group Company has entered into a Contract or consent Order assuming any
liability or obligation under any Environmental Law (including any obligation to
remediate any Environmental Condition caused by a Group Company);
(f) no Group Company or Seller has received any written notice that any Lien has
been recorded, asserted or threatened against the Leased Real Property or the
Company Real Property for any liability in connection with any Environmental
Condition;
(g) neither the Leased Real Property nor the Company Real Property has not been
listed on either the National Priorities List as defined in CERCLA or enabling
regulations or any similar state listing of sites at which Constituents of
Concern have been stored, disposed or treated;
(h) to the Knowledge of the Company, there are no underground treatment,
disposal, recycling, or storage tanks, that are registered in the name of or
operated or used by a Group Company located on the Company Real Property or the
Leased Real Property; and
3.14.2 With respect to the Leased Real Property, the Company Real Property, or
any other real property previously occupied by a Group Company, the Company
Group made available to the Purchaser true and complete copies of all applicable
environmental investigations, studies, audits, tests, reviews or other analyses
performed by or on behalf of a Group Company, or that are available to the
Company.
3.15 Plans and Material Documents.
3.15.1 Schedule 3.15.1 sets forth a list of all material employee benefit plans
(as defined in Section 3(3) of ERISA), and all other written and material
compensation or benefit plans, programs, or Contracts, with respect to which the
Company or its Subsidiaries has any obligation or liability to contribute or
that are maintained, contributed to, or sponsored by the Company or its
Subsidiaries for the benefit of any current or former employee, officer, or
director of the Company or its Subsidiaries (collectively, the “Plans”) during
the three-year period immediately preceding the Effective Date. Each Group
Company has heretofore delivered to the Purchaser true, complete and correct
copies (as applicable) of (i) the plan document or other governing contract for
each Plan, including all amendments and supplements thereto (or, in the case of
any unwritten Plan, a written summary thereof), (ii) the three (3) most recent
annual reports required to be filed with respect to each Plan (including reports
filed on


-13-



EAST\168212916.9

--------------------------------------------------------------------------------



Form 5500 with accompanying schedules and attachments), (iii) the most recent
summary plan description and summary annual report, and summaries of material
modification prepared for each Plan, (iv) each trust agreement, group annuity
contract, insurance contract or other funding agreement or contract relating to
any Plan, (v) the most recent determination, opinion or qualification letter
issued by the IRS for each Plan intended to qualify for favorable tax treatment,
(vi) copies of all material written correspondence with any Governmental
Authorities relating to any Plan and (vii) the actuarial report and financial
statements for the last three (3) years for any Plan the actuarial report and
financial statements for the last three (3) years for any Plan.
3.15.2 None of the Plans (a) is a plan that is or has been subject to Title IV
of ERISA, Section 302 of ERISA or Section 412 of the Code, (b) is a
“multiemployer plan” as defined in Section 3(37) of ERISA, (c) is a plan
maintained in connection with a trust described in Section 501(c)(9) of the
Code, or (d) provides for or promises retiree medical or life insurance benefits
to any current or former employee, officer, director, shareholder, as
applicable, of the Company, or any ERISA Affiliate of the Company, except to the
extent required by Law. Each of the Plans is subject only to the federal or
applicable state Laws of the United States or a political subdivision thereof.
3.15.3 Each Plan is in compliance in all material respects with, and has for all
relevant periods been operated in all material respects in accordance with, its
terms and the requirements of all applicable Laws. Except as listed on Schedule
3.15.3, no action, suit, claim, or proceeding is pending or, to the Knowledge of
the Company, threatened with respect to any Plan (other than routine claims for
benefits in the Ordinary Course), and to the Knowledge of the Company, no fact
or event exists that could reasonably give rise to any such action, suit, or
claim (other than routine claims for benefits in the Ordinary Course), including
all applicable and material reporting and disclosure requirements under ERISA.
3.15.4 Each Plan that is intended to be qualified or exempt from taxation under
Sections 401(a), 401(k), or 501(a) of the Code is so qualified and has either
received a favorable determination, advisory, or opinion letter from the IRS
that it is so qualified or exempt or is established on a pre-approved form of
plan document that has received a favorable review or opinion letter from the
IRS that such form of plan document is so qualified or exempt, and to the
Knowledge of the Company, nothing has occurred since the date of such
determination, advisory, or opinion letter that would reasonably be expected to
have a Material Adverse Effect on the qualified or exempt status of any Plan.
3.15.5 Neither the Company nor any ERISA Affiliate of the Company has incurred
any liability relating to Title IV of ERISA (other than for the payment of
premiums to the Pension Benefit Guaranty Corporation) and, to the Knowledge of
the Company, no fact or event exists that could reasonably give rise to any such
liability.
3.15.6 All contributions, premiums, or payments required to be made with respect
to each Plan have been made on or before their due dates (including any
extensions) and within the applicable time required by the Plan and applicable
Law. All such contributions have, where applicable, been fully deducted for
income tax purposes and no such deduction has been challenged or disallowed by
any Governmental Authority, and, to the Knowledge of the Company, no fact or
event exists which could reasonably give rise to any such challenge or
disallowance.
3.15.7 There has been no amendment to, interpretation of, or announcement by the
Company, any Subsidiary of the Company, or any ERISA Affiliate of the Company or
any of its Subsidiaries relating to, or change in employee participation or
coverage under, any Plan, individually or in the aggregate, that would
materially increase the expense of maintaining such Plan above the level of the
expense incurred with respect thereto for the most recent fiscal year ended
prior to the date of this Agreement. Each Plan can be


-14-



EAST\168212916.9

--------------------------------------------------------------------------------



amended, terminated, or otherwise discontinued after the Closing in accordance
with its terms, without liability to the Purchaser, the Company, any Subsidiary
of the Company, or any ERISA Affiliate of the Company (other than administration
expenses in the Ordinary Course or with respect to benefits previously earned,
vested, or accrued thereunder).
3.15.8 Except as provided on Schedule 3.15.8, no employee or former employee of
the Company or any Subsidiary of the Company is, or will become, entitled to any
bonus, retirement, severance, job security, or similar or enhanced benefit
(including acceleration of vesting or exercise of an incentive award) as a
result of the transactions contemplated by this Agreement or any of the
Ancillary Agreements. The consummation of the transactions contemplated by this
Agreement or any of the Ancillary Agreements will not result in any modification
to the service credits accrued by any employee or former employee under any of
the Plans, assuming that all such Plans remain in effect without modification
after the Closing.
3.15.9 Except as provided on Schedule 3.15.9, neither the Company nor any
Subsidiary of the Company is party to any Contract or arrangement that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code.
Each nonqualified deferred compensation plan identified on Schedule 3.15.9, if
any, is in compliance with Section 409A of the Code and the United States
Treasury Regulations thereunder.
3.15.10 The Morbark Employee Benefit Plan complies with all applicable Laws in
all material respects, including the Patient Protection and Affordable Care Act,
the Consolidated Omnibus Budget Reconciliation Act and the discrimination
requirements under the Code relating to self-insured health plans.
3.15.11 No material prohibited transaction has occurred with respect to any Plan
that would be subject to a prohibit transaction excise tax under the Code. No
breach of fiduciary duty has occurred with respect to any Plan that would
subject any fiduciary with regard to such Plan to liability.
3.16 Interests in Counterparties and Others.
Except as disclosed on Schedule 3.16, to the Knowledge of the Company, no Seller
(or member of the immediate family of such Seller) and no other officer or
director of Blocker LLC, Splitter LP, the Company or its Subsidiaries possesses
any material ownership or pecuniary interest in, or is a trustee, director,
manager, officer, Affiliate, or employee of, any Person that is a seller to, or
supplier, lessor, lessee, licensor, or competitor of the Company, including any
counterparty to any Material Contract. The ownership of five percent (5%) or
less of any class of securities of a Person whose securities are registered
under the Exchange Act will not be deemed to be an ownership interest for
purposes of this Section 3.16.
3.17 Relationships; Employee Compensation.
3.17.1 Except for employment agreements specifically set forth on
Schedule 3.17.1, no Seller, officer, or director of the Company or any of its
Subsidiaries, and to the Knowledge of the Company, no employee who receives
annual compensation (including base salary or wage rate and all forms of
incentive compensation) in excess of $100,000 per year, is a party to or is
otherwise bound by any Contract, including any confidentiality, non-competition,
or proprietary rights Contract, between such employee, shareholder, officer, or
director, on the one hand, and any other Person, on the other hand, that has had
or could reasonably be expected to have had a material effect on (a) the ability
of the Company or any of its Subsidiaries to conduct their respective businesses
in the Ordinary Course or (b) the ability of the Company or any of its
Subsidiaries to conduct their respective businesses after the Closing in a
manner consistent with the conduct of such businesses by the Company or any of
its Subsidiaries prior to the Closing.



-15-



EAST\168212916.9

--------------------------------------------------------------------------------



3.17.2 Schedule 3.17.2 sets forth a list of all of the employees of the Company
and each of its Subsidiaries earning annual base compensation in excess of
$100,000 and each such employee’s annual salary and bonus as of the Effective
Date.
3.18 Other Employment Matters.
Except as disclosed on Schedule 3.18, (a) the Company and its Subsidiaries are:
in material compliance with all minimum wage and overtime, wage payment,
employee notification, leave, affirmative action, child labor, immigration,
employment discrimination, disability rights, and benefits Laws and have not
received any notice of an investigation, charge, citation, penalty, or
assessment from any Governmental Authority with respect to such labor and
employment Laws; (b) no unfair labor practice charge or complaint or labor
arbitration proceeding is pending against the Company or any of its
Subsidiaries; and (c) during the past five years there have been no and there
currently are no formal labor strike(s), dispute(s), slowdown(s), or work
stoppage(s) pending or, to the Knowledge of the Company, threatened against or
involving the Company or any of its Subsidiaries.
3.19 Blocker LLC and Splitter LP. Except as disclosed on Schedule 3.19, (a)
Sponsor owns all of the Blocker LLC Interests; (b) Sponsor and Blocker LLC
collectively own all of the Splitter LP Interest, (c) since its incorporation,
Blocker LLC has not conducted any business or activity other than ownership of
membership interests in Splitter LP; (d) since its formation, Splitter LP has
not conducted any business or activity other than ownership of membership
interests in the Company; (e) neither Blocker LLC or Splitter LP has any
Indebtedness or any employees; (f) Blocker LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
state of Delaware; (g) Blocker LLC has the power and authority, and Blocker LLC
possesses all licenses, permits, authorizations and approvals necessary to
enable it to own, lease or otherwise hold its properties and assets and to carry
on its business as presently conducted; (h) Splitter LP is a limited partnership
duly organized, validly existing and in good standing under the laws of the
state of Delaware; (i) Splitter LP has the power and authority, and Splitter LP
possesses all licenses, permits, authorizations and approvals necessary to
enable it to own, lease or otherwise hold its properties and assets and to carry
on its business as presently conducted, and (j) as of the date hereof, there are
no lawsuits, claims, suits, proceedings or investigations pending or to the
knowledge of Sponsor and to the Knowledge of the Company, threatened against
Blocker LLC or Splitter LP.
3.20 Inventory. All inventory is suitable for the uses for which such inventory
is intended, have been recorded on the Company’s books and records in amounts
not in excess of the lesser of the actual cost paid by the Company or its
Subsidiaries for such items or the market value thereof, and consist solely of
inventory of the kind and quality regularly purchased, produced, used and sold
in the ordinary course of business. None of the Company or its Subsidiaries has
any material Liabilities (including repurchase obligations) with respect to the
return of inventory, except for the rights of any purchaser of inventory to
return damaged goods and materials or goods and materials that do not conform
with the purchase orders with respect thereto.
3.21 Accounts and Indebtedness Receivable. All accounts receivable of the
Company and its Subsidiaries arose in the ordinary and usual course of its
business consistent with past practices, at Closing will be owned free and clear
of any and all Liens except Permitted Liens and such accounts receivable are not
subject to any valid counterclaims, set-offs or defenses. None of the Company,
nor its Subsidiaries has altered its credit policies or practices since August
1, 2019.
3.22 Accounts Payable. All accounts payable of the Company Group arose in the
ordinary and usual course of business consistent with past practices.



-16-



EAST\168212916.9

--------------------------------------------------------------------------------



3.23 Customers and Suppliers. Schedule 3.23 is a true, complete and correct list
of the Company’s top twenty-five (25) customers with whom the Company or its
Subsidiaries has done business within the six (6) months ending June 30, 2019,
(each a “Scheduled Customer”), arranged from highest to lowest on the basis of
purchases during such period. Except as disclosed on Schedule 3.23, no Group
Company has engaged in any forward selling and has not granted any unusual sales
or terms of sale to any customer. No Scheduled Customer or material supplier of
the Company or its Subsidiaries has canceled, terminated or made a written or
oral threat to any of the Company, its Subsidiaries or any Seller that it is
committed to or plans to cancel, terminate or fail to renew, for any reason,
including the consummation of the transactions contemplated by this Agreement,
its relationship with any of the Company or its Subsidiaries.
3.24 Finders’ Fees.
Except as disclosed on Schedule 3.24, there is no investment banker, broker,
finder, or other intermediary that has been retained by or is authorized to act
on behalf of any Member, the Company or any of its Subsidiaries, or any of their
respective Subsidiaries or Affiliates who might be entitled to any fee or
commission paid by any Member or the Company or any of its Subsidiaries in
connection with the transactions contemplated by this Agreement or any Ancillary
Agreement. To the extent any such payment obligations are payable by Blocker
LLC, Splitter LP, the Company, or its Subsidiaries, such payment obligations are
Selling Expenses.
3.25 Disclaimer of Certain Representations and Warranties. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN ARTICLE III (AS TO THE COMPANY GROUP AND THE SELLERS) OR
ARTICLE IV (AS TO THE SELLERS) OF THIS AGREEMENT, THE SELLERS AND THE COMPANY
GROUP EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, WHETHER STATUTORY, EXPRESS, OR IMPLIED, INCLUDING AS TO THE CONDITION,
FUTURE PROSPECTS, FORWARD LOOKING STATEMENTS, VALUE, OR QUALITY OF THE COMPANY
GROUP’S BUSINESS, THE COMPANY GROUP, OR THE ASSETS OF THE COMPANY GROUP OR ANY
PART THEREOF; AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN ARTICLE III (AS TO
THE COMPANY GROUP AND THE SELLERS) OR ARTICLE IV (AS TO THE SELLERS) OF THIS
AGREEMENT, THE SELLERS AND THE COMPANY GROUP SPECIFICALLY DISCLAIM ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, AND ANY
REPRESENTATION OR WARRANTY ARISING FROM ANY COURSE OF DEALING, USAGE, OR TRADE
PRACTICES.
IV. REPRESENTATIONS AND WARRANTIES OF EACH SELLER
Each Seller, with respect to such Seller and no other Seller with regard to
Sections 4.1, 4.2, 4.3, 4.4 and 4.5, and Sponsor with regard to Section 4.6
hereby represents and warrants as follows:
4.1 Organization. If such Seller is not a natural Person, such Seller is duly
formed, validly existing, and in good standing as a corporation, partnership or
limited liability company, as applicable under the Laws of the jurisdiction of
its organization or formation.
4.2 Authorization; Enforceability.
Such Seller’s execution and delivery of this Agreement and each Ancillary
Agreement to which such Seller is or will be a party, and the consummation and
the performance of the transactions contemplated hereby and thereby, to the
extent applicable to such Seller, are within such Seller’s capacity, power, and
authority and have been duly authorized by all necessary third party action.
Such Seller has


-17-



EAST\168212916.9

--------------------------------------------------------------------------------



all requisite capacity, power, and authority to become a party to, and to
consummate the transactions contemplated by, this Agreement and each Ancillary
Agreement to which such Seller is or will be a party. This Agreement and each
Ancillary Agreement to which the Seller is or will be a party has been or will
be duly executed and delivered by such Seller and, once executed, will
constitute, a legal, valid, and binding agreement of such Seller, enforceable
against such Seller in accordance with their respective terms subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity).
4.3 Non-Contravention; Consents.
The execution, delivery, and performance by such Seller of this Agreement and
each Ancillary Agreement to which it is or will be a party does not and will not
(a) with respect to any Seller that is an entity, violate the organizational or
governing documents of such Seller, (b) violate any applicable Law or Order, or
(c) except for compliance with the HSR Act and applicable Antitrust Laws,
require any approval, consent, or other clearance of, or filing, notification,
or other submission to, a Governmental Authority.
4.4 Litigation.
Except as disclosed on Schedule 4.4, there is no action, lawsuit, arbitration,
or administrative or other proceeding pending or, to the knowledge of such
Seller, threatened against or affecting such Seller, and such Seller is not
subject to or bound by any Order, that would prevent or otherwise interfere with
the ability of such Seller to consummate the transactions contemplated by this
Agreement or to otherwise perform his, her, or its obligations under this
Agreement or any Ancillary Agreement to which such Seller is or will be a party.
4.5 Contracts. Except as disclosed on Schedule 4.5, no Seller, or an Affiliate
of such Person is a party to any contract with Blocker LLC, Splitter LP, the
Company or its Subsidiaries.
4.6 Blocker LLC and Splitter LP. Except as disclosed on Schedule 3.19, (a)
Sponsor owns all of the Blocker LLC Interests; (b) Sponsor and Blocker LLC
collectively own all of the Splitter LP Interest, (c) since its incorporation,
Blocker LLC has not conducted any business or activity other than ownership of
membership interests in Splitter LP; (d) since its formation, Splitter LP has
not conducted any business or activity other than ownership of membership
interests in the Company; (e) neither Blocker LLC or Splitter LP has any
Indebtedness or any employees; (f) Blocker LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
state of Delaware; (g) Blocker LLC has the power and authority, and Blocker LLC
possesses all licenses, permits, authorizations and approvals necessary to
enable it to own, lease or otherwise hold its properties and assets and to carry
on its business as presently conducted; (h) Splitter LP is a limited partnership
duly organized, validly existing and in good standing under the laws of the
state of Delaware; (i) Splitter LP has the power and authority, and Splitter LP
possesses all licenses, permits, authorizations and approvals necessary to
enable it to own, lease or otherwise hold its properties and assets and to carry
on its business as presently conducted, and (j) as of the date hereof, there are
no lawsuits, claims, suits, proceedings or investigations pending or to the
knowledge of Sponsor and to the Knowledge of the Company, threatened against
Blocker LLC or Splitter LP.
V. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser represents and warrants to the Sellers as follows:



-18-



EAST\168212916.9

--------------------------------------------------------------------------------



5.1 Organization. The Purchaser is duly formed, validly existing, and in good
standing as a corporation under the Laws of the State of Delaware, the
jurisdiction of its incorporation or formation. The Purchaser has the requisite
corporate and limited liability company power and authority, as applicable, and
any Permits, consents, and approvals required to acquire, purchase, and own the
Securities and operate the Company’s business. The Purchaser has made available
to the Sellers true and complete copies of its Organizational Documents. The
Purchaser is not in violation of any provision of its Organizational Documents.
5.2 Authorization; Enforceability. The Purchaser’s execution, delivery, and
performance of this Agreement and each Ancillary Agreement to which the
Purchaser is or will be a party and the consummation of the transactions
contemplated hereby and thereby, are within the Purchaser’s capacity, power, and
authority and have been duly authorized by all necessary third party action. The
Purchaser has all requisite capacity, power, and authority, as the case may be,
to become a party to, and to consummate the transactions contemplated by, this
Agreement and each Ancillary Agreement to which the Purchaser is or will be a
party. This Agreement and each Ancillary Agreement to which the Purchaser is or
will be a party has been or will be duly executed and delivered by the
Purchaser, and once executed, will constitute a legal, valid, and binding
agreement of the Purchaser, enforceable against the Purchaser in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to the effect
of general principles of equity (regardless of whether enforcement is considered
in a proceeding at law or in equity).
5.3 Non-Contravention; Consents. Except as disclosed on Schedule 5.3, the
execution, delivery and performance by the Purchaser of this Agreement and each
Ancillary Agreement to which the Purchaser is or will be a party does not and
will not (a) violate the Organizational Documents of the Purchaser or any of the
Purchaser’s subsidiaries, (b) violate any applicable Law or Order, or (c) except
for compliance with the HSR Act and applicable Antitrust Laws, require any
approval, consent, or other clearance of, or filing, notification, or other
submission to, a Governmental Authority.
5.4 Litigation. There is no action, suit, arbitration, or administrative or
other proceeding pending or, to the knowledge of the Purchaser, threatened
against or affecting the Purchaser, and the Purchaser is not subject to or bound
by any Order, that would prevent or otherwise interfere with the ability of the
Purchaser to consummate the transactions contemplated by this Agreement, or to
otherwise perform its obligations under this Agreement or any Ancillary
Agreement to which the Purchaser is or will be a party.
5.5 Finders’ Fees.
Except as disclosed on Schedule 5.5, there is no investment banker, broker,
finder, or other intermediary that has been retained by or is authorized to act
on behalf of the Purchaser or any Affiliate thereof, who might be entitled to
any fee or commission in connection with the transactions contemplated by this
Agreement or any Ancillary Agreement. All amounts disclosed on Schedule 5.5 or
required to be paid to the investment banker, broker, finder or other
intermediary identified thereon shall be paid by the Purchaser.
5.6 Investment Intent. The Purchaser is acquiring the Securities for its own
account for investment purposes only and not with a view to any public
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Securities in a manner that would violate the registration
requirements of the Securities Act. The Purchaser is an "accredited investor" as
such term is defined in Rule 501(a) promulgated under the Securities Act. The
Purchaser agrees that the Securities may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of without registration under
the Securities Act and any applicable state securities Laws, except pursuant to
an exemption from such registration under the Securities Act and such state
securities Laws. The Purchaser is able to bear the economic risk of holding the
Securities for an indefinite


-19-



EAST\168212916.9

--------------------------------------------------------------------------------



period of time (including total loss of its investment), and has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risk of its investment.
5.7 Solvency; Sufficiency of Funds. The Purchaser is not entering into the
transactions contemplated by this Agreement with the intent to hinder, delay, or
defraud either present or future creditors. Immediately after giving effect to
the transactions contemplated by this Agreement, including the payment of the
Indebtedness referenced in the Pay-Off Letters, the Purchaser will be Solvent.
The Purchaser will have at the Closing sufficient cash on hand or other sources
of immediately available funds to enable it to make the Closing Payments and
consummate the transactions contemplated by this Agreement on the terms and
conditions set forth herein.
5.8 Binder Agreement; R&W Policy. Coverage under the Binder Agreement is or will
be, as of the date hereof, bound. Purchaser has fully paid (or caused to be
paid) any and all policy fees, premiums, and other amounts that are due and
payable on or prior to the date hereof in connection with the R&W Policy. The
R&W Policy is a "Purchaser's" policy and has been negotiated by the Purchaser
and the R&W Carrier in consultation with the Company Group and the Sellers’
Representative.
5.9 Purchaser’s Investigation and Non-Reliance. The Purchaser is a highly
sophisticated purchaser and has on its own and through its Representatives
conducted its own comprehensive investigation, due diligence, review, and
analysis regarding the Company Group, the Sellers, and the transactions
contemplated by this Agreement and the Ancillary Agreements. The Purchaser and
its Representatives have been provided with full and complete access to the
Representatives, properties, offices, facilities, and books and records of the
Company Group and all other information (including the information necessary to
determine whether to enter into this Agreement) that they have requested in
connection with their investigation of the Company Group and the transactions
contemplated by this Agreement and the Ancillary Agreements. The Purchaser is
not relying, has not relied, and disclaims all reliance upon any statement,
representation, or warranty (whether oral, written, express, or implied) made by
the Sellers, the Company Group, or any of their Affiliates or Representatives of
any kind whatsoever, except, in the case of the Company Group, as expressly set
forth in Article III of this Agreement and the Schedules specifically identified
in Article III, and in the case of the Sellers, in Articles III and IV of this
Agreement, and the Schedules specifically identified in Articles III and IV of
this Agreement. Neither the Sellers nor the Company Group nor any of their
Affiliates or Representatives shall have any liability to the Purchaser or any
of its Affiliates or Representatives resulting from the use of any information,
documents, or materials made available to the Purchaser (or its
Representatives), whether orally or in writing, in any confidential information
memoranda (including the Information Memorandum), “data rooms,” “virtual data
rooms,” management presentations (including the Management Presentation), due
diligence (whether or not received from the Sellers or the Company Group or any
of their Affiliates or Representatives) in any form (including via discussion or
presentation) in expectation of the transactions contemplated by this Agreement.
Neither the Sellers nor the Company Group (nor any of their Affiliates or
Representatives) is making, directly or indirectly, any representation or
warranty with respect to any estimates, projections, or forecasts involving the
Company Group, including as contained in the Information Memorandum and the
Management Presentation. The Purchaser acknowledges and agrees that there are
inherent uncertainties in attempting to make such estimates, projections, and
forecasts and that Purchaser takes full responsibility for making its own
evaluation of the adequacy and accuracy of any such estimates, projections, or
forecasts (including the reasonableness of the assumptions underlying any such
estimates, projections, or forecasts). The Purchaser acknowledges and agrees
that, should the Closing occur, the Purchaser is acquiring the Securities
without any representation or warranty as to the merchantability or fitness for
any particular purpose of the Company Group’s respective assets, the nature or
extent of any liabilities or Indebtedness, the prospects of the business of the
Company Group, or the effectiveness or the success of any business operations
and on an “as is” and “where is” basis, except as expressly set forth, in the
case of the Company Group, in Article III of this Agreement and the Schedules
specifically identified in Article III, and in the case of the Sellers, in
Articles III and IV of this Agreement and the Schedules specifically identified
in Articles III and IV of this Agreement. Nothing in this Section 5.6 is
intended to modify or limit any


-20-



EAST\168212916.9

--------------------------------------------------------------------------------



of the express representations or warranties of the Company Group or each Seller
set forth in Article III, or of each Seller in Article IV. The provisions of
this Section 5.9, together with the limited exclusive remedies provided in
Article VII and Article IX, were specifically bargained-for between the
Purchaser, the Sellers, and the Company Group in arriving at the consideration
to be paid under this Agreement.
VI. CERTAIN COVENANTS
6.1 Further Actions. From time to time, as and when reasonably requested by any
Party to this Agreement, the other Parties will execute and deliver, or cause to
be executed and delivered, all such documents and instruments and will take, or
cause to be taken, all such further or other actions, as the requesting Party
may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, in any such case, at the requesting Party’s sole
cost and expense.
6.2 Indemnification of Directors, Officers and Sellers. From the Closing through
the sixth anniversary of the Closing, the Purchaser shall, and shall cause the
Company Group to, indemnify, defend, and hold harmless, to the fullest extent
permitted by Law, each person who was or is made a party or threatened to be
made a party to or is involved in any proceeding by reason of the fact that such
person is or was at any time prior to the Closing a director, officer, member or
shareholder of the Company Group (the “Company Indemnified Parties”) against all
Damages reasonably incurred or suffered by such Company Indemnified Party in
connection therewith, whether claimed prior to, at, or after the Closing. The
right to indemnification conferred in this Section 6.2 shall include the right
to be paid by each of the Purchaser, the Company Group (including any of their
successors and assigns) for the expenses incurred in defending any such
proceeding, in advance of its final disposition, within thirty days of receipt
by the Purchaser, the Company Group from the Company Indemnified Party of a
written claim therefor. The Organizational Documents of the Company Group shall
contain, and Purchaser shall cause the Organizational Documents of the Company
Group to so contain, provisions no less favorable with respect to
indemnification, advancement of expenses, and exculpation of present and former
directors of the Company Group than are set forth in the Organizational
Documents of the Company Group as of the Effective Date. If the Purchaser, the
Company, the Company’s Subsidiaries, or any of their successors or assigns (a)
consolidates with or merges with or into any other Person and shall not be the
continuing or surviving entity, partnership, or other entity of such
consolidation or merger or (b) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of the Company Group
assume the obligations set forth in this Section 6.2. Prior to Closing, the
Company and its Subsidiaries shall procure, at the sole cost and expense of the
Purchaser, a six-year tail on the current officers’ and directors’ liability
insurance policy (the “D&O Insurance”) covering the persons who were officers
and directors at any time during the twelve month period prior to the Closing
with respect to actions or omissions occurring prior to the Closing Date.
Nothing in this Section 6.2 shall be deemed to create liability for the Company
as it exists prior to Closing. The Purchaser covenants for itself and its
Affiliates (including the Company Group from and after the Closing), successors,
assigns, heirs, legatees, and personal representatives that it shall not
institute any demand, action, suit, proceeding, litigation, claim, or any other
action or proceeding against any of the Company Indemnified Parties, in their
capacity as such, with respect to any Damages arising from or relating to
actions occurring prior to the Closing in connection with or otherwise related
to or arising from the Company or its Subsidiaries, whether or not such Company
Indemnified Parties would be entitled to indemnification by the Company Group or
the Purchaser under this Section 6.2. Other than with respect to Fraud, a breach
of this Agreement, or a breach of any applicable Ancillary Agreement, effective
as of the Closing Date, the Purchaser hereby releases, and shall cause the
Company Group to release, each Company Indemnified Person from any and all
actions, causes, suits, debts, dues, sums of money, accounts, reckoning, bonds,
bills, liabilities, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands relating to the Company Group occurring prior to
the Closing (each, a ”Released Claim”), and agrees not to bring or threaten to
bring or otherwise join in any Released Claim against the Company Indemnified
Parties or any of them, relating to, arising


-21-



EAST\168212916.9

--------------------------------------------------------------------------------



out of, or in connection with any facts or circumstances relating to the Company
Group or any of its Subsidiaries which existed on or prior to the Closing Date,
other than with respect to Fraud, breach of this Agreement, or breach of an
applicable Ancillary Agreement.
6.3 Conduct of Business of the Company.
During the period from the date of this Agreement through the Closing: (i) the
Company Group will, and the Sellers will use their commercially reasonable
efforts to, cause the Company Group to conduct its operations in the Ordinary
Course, save and except for actions that are reasonably necessary to prepare for
Closing or any post-Closing transition, and (ii) without the prior written
consent of the Purchaser which shall not unreasonably be withheld, assets of the
Company Group not considered material Current Assets shall not be disposed of
outside of the Ordinary Course unless replaced with assets of similar quality
and quantity.
6.4 Exclusive Dealing.
During the period from the Effective Date to the earlier of the Closing or the
termination of this Agreement in accordance with its terms, the Sellers,
including the Sponsor (and the Affiliates of such Persons) will not, nor shall
the Sellers, including the Sponsor permit the Company Group to, take any action
to engage in discussions or negotiations with any Person other than the
Purchaser (and its Affiliates and Representatives) concerning any purchase of
any interests or investment in, or any merger, asset sale, recapitalization, or
similar transaction involving, the Company Group.
6.5 Review of the Company.
Prior to the Closing, the Sellers will cause the Company Group to give the
Purchaser, directly or through its Affiliates or Representatives, access to the
operations, books, and records of the Company Group to the extent the Purchaser
deems it necessary or advisable to have such access. Notwithstanding the
foregoing, (a) the Purchaser and its Representatives shall under no circumstance
contact any employee, contractor, agent, supplier, or customer of the Company or
its Subsidiaries without the advance written consent of the Company and, if
consent is given, only on such terms as are approved by the Company, with the
understanding that the Company shall be involved in such process and that no
information received from any such contact shall be relied upon as a
representation or warranty (x) by the Company, unless expressly set forth in,
and limited to, Article III of this Agreement and the Schedules specifically
identified in Article III or (y) by the Sellers, unless expressly set forth in,
and limited to, Articles III and IV of this Agreement and the Schedules
specifically identified in Articles III and IV of this Agreement; (b) any due
diligence shall be conducted in a manner that is least disruptive to the
operations and employees of the Company Group; and (c) neither the Company nor
any of its Subsidiaries shall be obligated to provide any documentation or
communication if the disclosure of such information in the reasonable opinion of
counsel to the Company would jeopardize an attorney-client privilege or any work
product doctrine.
6.6 Commercially Reasonable Actions.
Subject to the terms and conditions of this Agreement, from the Effective Date
to the Closing or the earlier termination of this Agreement pursuant to
Section 10.1, each of the Parties shall use its commercially reasonable efforts
to comply with the covenants set forth in this Agreement; comply with all
applicable Laws, Orders, and Permits; and cause to be done all other things
reasonably necessary, proper, or advisable to consummate and make effective the
transactions contemplated by this Agreement.



-22-



EAST\168212916.9

--------------------------------------------------------------------------------



6.7 Update of Schedules.
The Company and the Sellers shall have the right prior to Closing to supplement,
modify, or amend the Schedules with respect to any matter arising or discovered
after the Effective Date which if existing or known at the Effective Date would
have been required to be set forth or described in such Schedules and also with
respect to events or conditions arising after the Effective Date and prior to
Closing. Any such supplemented, modified, or amended Schedules shall be deemed
to have cured any breach of any term or condition set forth in this Agreement.
6.8 Intentionally Omitted.
6.9 Closing Conditions. From the date hereof until the Closing, each Party shall
use commercially reasonable efforts to take such actions as are reasonably
necessary to satisfy the closing conditions set forth in Article VIII hereof at
or prior to the Closing.
6.10 R&W Insurance. The Purchaser shall use its commercially reasonable efforts
to take all actions required to be taken by the Purchaser to obtain and bind the
R&W Policy on the terms and conditions set forth in the Binder Agreement in
order to satisfy any conditions to the effectiveness of the R&W Policy or the
coverage to be provided thereby. The Purchaser shall pay or cause to be paid,
all costs and expenses related to the R&W Policy, including the total premium,
underwriting costs, brokerage commissions, and other fees and expenses of such
policy, as and when required by the Binder Agreement. Without limiting the
generality of the foregoing, the Purchaser shall timely pay all premiums and
other amounts required to cause the R&W Policy to become and/or remain effective
in accordance with its terms as of the Closing. The R&W Policy shall be bound as
of the date hereof, and shall include interim breach coverage for the period
between the date hereof and the Closing. During the term of the R&W Policy, the
Purchaser (i) shall, and shall cause its Subsidiaries and their Affiliates, to
maintain the R&W Policy in full force and effect and (ii) shall not, and shall
not permit its Subsidiaries to, (A) amend, repeal or modify any provision of the
R&W Policy without Seller’s prior written consent (not to be unreasonably
withheld, conditioned or delayed, it being understood that it shall not be
unreasonable for Seller to withhold consent in the event that any such
amendment, repeal or modification would adversely affect the Seller, in Seller’s
sole discretion), (B) take any action or omit to take any action that would
result in the cancellation, termination, amendment or modification of the R&W
Insurance Policy or coverage thereunder other than by payment of claims
thereunder, (C) permit the assignment, substitution or transfer of the rights or
obligations of the insurer under the R&W Policy other than as allowed by the
terms of the R&W Policy.
6.11 Merger Control Notifications. The Purchaser and the Sellers’ Representative
on behalf of each of the Sellers shall (a) make the notification filings
required of it or any of its Affiliates (the “Notification Filings”) pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the regulations
promulgated thereunder, as amended (the “HSR Act”), no later than seven (7)
Business Days following the date hereof and shall request “early termination”
for such filings, (b) as soon as practicable, make all filings or, as
appropriate, submit to Governmental Authorities drafts of filings, to comply
with any other Antitrust Law and use reasonable best efforts to timely obtain
all consents, permits, authorizations, waivers, clearances and approvals, and to
cause the expiration or termination of any applicable waiting periods, (c)
comply at the earliest practicable date with any request for additional
information or documentary material received by it or any of its Affiliates from
the Federal Trade Commission (the “FTC”), the Antitrust Division of the
Department of Justice (the “DOJ”), or any other Governmental Authority under any
Antitrust Law with respect to the transactions contemplated hereby, (d)
cooperate with one another in connection with any filings under the HSR Act or
other Antitrust Law and in connection with resolving any investigation or
inquiry concerning the transactions contemplated by this Agreement initiated by
the FTC, the DOJ, or any other Governmental Authority under any Antitrust Law,
and (e) use reasonable best efforts to cause the waiting periods under the HSR
Act to terminate or expire, and to consummate the transactions contemplated
hereby as promptly as possible and, in any event and in each case,


-23-



EAST\168212916.9

--------------------------------------------------------------------------------



prior to the Closing Date. For purposes of this Section 6.11, “reasonable best
efforts” includes the Purchaser’s obligation, to the extent necessary to effect
the consummation of the transactions contemplated hereby no later than the
Closing Date, (a) to negotiate, agree to, or implement, by contract, consent
decree, or otherwise, the sale, divestiture, holding separate, or license of any
businesses, operations, or assets with revenue of up to $15,000,000 or
equivalent value of Purchaser or its Affiliates or Subsidiaries, or of the
Company or any of its Subsidiaries; provided, that Purchaser shall not enter
into any agreement pursuant to the foregoing clause that affects the business,
operations, or assets of the Company or any of its Subsidiaries unless the
effectiveness of such agreement is conditioned upon the prior occurrence of the
Closing, or (b) to engage in litigation or other adversary proceedings, whether
judicial or administrative, concerning the legality of this Agreement or any of
the transactions contemplated hereby under any Antitrust Law. Each party shall
(i) notify the other parties promptly of any material communication received
from the FTC, the DOJ, or any other Governmental Authority under any Antitrust
Law relating to the Notification Filings or the transactions contemplated
hereby, (ii) provide the other parties in advance, with a reasonable opportunity
for review and comment, drafts of any proposed material communication to the
FTC, the DOJ, or any other Governmental Authority under any Antitrust Law
relating to the Notification Filings or the transactions contemplated hereby,
and (iii) not participate in any material meeting or discussion with the FTC,
the DOJ, or any other Governmental Authority under any Antitrust Law relating to
the Notification Filings or the transactions contemplated hereby unless the
party has notified the other parties in advance and, unless prohibited by the
FTC, DOJ, or other Governmental Authority, permitted the other parties to attend
and participate therein; provided that, if required by Law or reasonable
confidentiality considerations, a party may redact portions of documents or
limit disclosure to the other parties’ outside counsel. The Purchaser shall pay
in their entirety all administrative filing fees for the Notification Filings.
For the avoidance of doubt, each of the parties hereto shall pay any and all
fees (other than administrative filing fees for the Notification Filings),
expenses and costs of its counsel, accountants, other experts and any other
expenses incurred by such party incident to the preparation of and filings under
the HSR Act, compliance with any requests for additional information or
documentary material and any investigation or other inquiry concerning the
transactions contemplated by this Agreement, including any response to
Governmental Authorities relating thereto. Any such payments by Blocker LLC,
Splitter LP, the Company or its Subsidiaries shall be deemed Selling Expenses.
The Sellers and Company, shall, in connection with the efforts referenced in
this Section 6.11, (i) cooperate in all respects with Purchaser in any
investigation or other inquiry, (ii) subject to applicable Laws relating to
access to and the exchange of information, permit Purchaser to review in
advance, and consult with Purchaser on, all information that appears in any
filing made with, or written materials submitted to, any Governmental Authority,
(iii) give Purchaser in advance, a reasonable opportunity to comment thereon,
and consider in good faith the Purchaser’s recommendations about any substantive
communication to any Governmental Authority with respect to any such filing or
submission, (iv) keep Purchaser informed on a reasonable prompt basis of any
communication received by the Sellers or Company from, or given by the Sellers
or Company to, any Governmental Authority, and (v) use commercially reasonable
efforts not to, nor permit their respective representatives to, participate
independently in any meeting or engage in any substantive conversation with any
Governmental Authority with respect to any such filing or submission without
giving Purchaser prior notice of such meeting or conversation and without giving
Purchaser the opportunity to attend or participate (unless prohibited by such
Governmental Authority). Notwithstanding the foregoing, the Sellers and Company
may, as they deems advisable and necessary, reasonably designate any
competitively sensitive material provided to Purchaser under this Section 6.11
as “Outside Counsel Only Material.” Such materials and the information contained
therein shall be given only to the outside counsel of the recipient and will not
be disclosed by outside counsel to employees, officers, directors or consultants
of the recipient or any of its Affiliates unless express permission is obtained
in advance from the source of the materials or its legal counsel.
6.12 Canadian Patents. With respect to the issued patents and patent
applications in Canada set forth on Schedule 3.13.1(a) and held in the name of
Laurent Denis and/or Gilles Denis (the “Inventors”) as of the


-24-



EAST\168212916.9

--------------------------------------------------------------------------------



Effective Date, the Company shall use commercially reasonable efforts prior to
the Closing to pursue written agreements assigning the Inventors’ rights to such
patents and patent applications to Denis Cimaf, Inc.
6.13 Tax Returns.  Sponsor shall ensure that the 2018 Tax returns for Splitter
LP and Blocker LLC will be filed prior to the Closing Date.
6.14 Termination of 401(k) Plans. The Board of Managers of the Company shall
adopt appropriate resolutions, to be effective as of the Closing Date, to
terminate the 401(k) plans of each of Morbark, LLC and Rayco Manufacturing, LLC.
VII. TAX MATTERS
The following provisions of this Article VII shall govern the allocation between
the Purchaser and the Sellers of responsibility for certain Tax matters
involving Blocker LLC, Splitter LP, and the Company Group following the Closing
Date. In the event of any conflict between the provisions of this Article VII
and any other provision of this Agreement, the provisions of this Article VII
shall control.
7.1 Preparation of Tax Returns; Control of Audits; Tax Refunds.
7.1.1 The Sellers’ Representative shall prepare or cause to be prepared for
filing by the Company Group all Tax Returns for any Group Company for all Tax
periods ending on or before the Closing Date (the “Pre-Closing Periods”) that
are due after the Closing Date and use commercially reasonable efforts to ensure
that such Tax Returns are filed no later than one (1) year following the Closing
Date. Such Tax Returns shall be prepared in a manner consistent with the terms
of this Agreement and the Company’s past practices, except to the extent
required by applicable Law. Such Tax Returns (including any related work papers
or other information reasonably requested by the Purchaser) shall be provided to
the Purchaser for its review not later than forty-five (45) days before the due
date for filing such Tax Returns (including extensions). If the Purchaser does
not provide the Sellers’ Representative with a written description of the items
in the Tax Returns or the tax statement that the Purchaser intends to dispute
within fifteen (15) Business Days following the delivery to the Purchaser of
such documents, the Purchaser shall be deemed to have accepted and agreed to
such documents in the form provided, and the Purchaser shall thereafter cause
all such Tax Returns to be timely filed by the applicable Group Company. The
Purchaser shall not make any changes to such Tax Returns without the prior
written approval of the Sellers’ Representative which shall not be unreasonably
withheld. The Purchaser shall defend, indemnify and hold harmless each of the
Sellers for any Damages they may suffer or incur for the Purchaser’s failure to
timely file such Tax Returns or obtain the approval of the Sellers’
Representative as required in this Section 7.1.1. The Sellers’ Representative
and the Purchaser agree to timely consult with each other and to negotiate in
good faith any timely-raised issue arising as a result of the review of such Tax
Returns or the tax statement to permit the filing of such Tax Returns as
promptly as possible, which good faith negotiations shall include each side
exchanging in writing their positions concerning the matter(s) in dispute and a
meeting telephonically or in person to discuss their respective positions. In
the event the Parties are unable to resolve any dispute within ten (10) days
following the delivery of written notice by the Purchaser of such dispute, the
Sellers’ Representative and the Purchaser shall jointly request the Accounting
Referee to resolve any issue in dispute at least five (5) days before the due
date of such Tax Return, in order that such Tax Return may be timely filed. The
Accounting Referee shall make a determination with respect to any disputed issue
within five (5) days before the due date (including extensions) for the filing
of the Tax Return in question, and the Purchaser shall cause the applicable
Group Company to file such Tax Return on the due date (including extensions)
therefor in a manner consistent with the determination of the Accounting
Referee. The determination of the Accounting Referee shall be binding on the
Parties; provided, however, that any such determination shall be limited to the
resolution of issues in dispute. The fees and disbursements of the Accounting
Referee shall be borne by the Party (i.e., the Sellers, on the one hand, and the
Purchaser, on the other hand, that assigned amounts to items in dispute that
were,


-25-



EAST\168212916.9

--------------------------------------------------------------------------------



on a net basis, furthest in amount from the amount finally determined by the
Accounting Referee, or equally, in the event the Parties’ assigned amounts were,
on a net basis, both no more than 10% from the amount finally determined by the
Accounting Referee). The Sellers, by and through the Sellers’ Representative,
will timely pay (or cause to be timely paid) or reimburse the Company or the
Purchaser as applicable for all Pre-Closing Tax Liabilities (as such term is
defined herein) shown as due and owing on all such Tax Returns, other than to
the extent that an accrual with respect to such Tax is included as a liability
and taken into account for purposes of calculating Indebtedness or Closing
Working Capital. Except as expressly contemplated in this Article VII, under no
circumstances shall the Purchaser or any Group Company amend any Tax Returns for
Pre-Closing Periods without the prior written consent of the Sellers’
Representative which shall not be unreasonably withheld.
7.1.2 In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the amount of any Taxes based on or measured
by income, receipts, or payroll of the Company or the Blocker LLC for the
portion of any taxable period beginning prior to the Closing Date shall be
determined based on a closing of the books as of the close of business on the
Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity in which the Company or the Blocker LLC holds a
beneficial interest shall be deemed to terminate at such time) and the amount of
other Taxes of the Company or the Blocker LLC for a Straddle Period that relates
to the portion of any taxable period beginning prior to the Closing Date
determined based on actual results of operations prior to the Closing Date. The
Purchaser shall prepare or cause to be prepared, and timely file or cause to be
timely filed, all Tax Returns for the Blocker LLC, Splitter LP, the Company and
its Subsidiaries for the Straddle Periods. Such Tax Returns shall be prepared in
a manner consistent with the Company and the Blocker LLC’s respective past
practices, except to the extent required by applicable Law. Such Tax Returns
(including any related work papers or other information reasonably requested by
the Sellers’ Representative) shall be provided to the Sellers’ Representative
for such person’s review not later than forty-five (45) Business Days before the
due date for filing such Tax Returns (including extensions). If the Sellers’
Representative does not provide the Purchaser with a written description of the
items in the Tax Returns or the tax statement that the Sellers’ Representative
intends to dispute within fifteen (15) Business Days following the delivery to
the Sellers’ Representative of such documents, the Sellers shall be deemed to
have accepted and agreed to such documents in the form provided, and the
Purchaser shall thereafter cause such Tax Returns to be timely filed by the
applicable Group Company in the form provided to the Sellers’ Representative.
The Purchaser and the Sellers’ Representative agree to timely consult with each
other and to negotiate in good faith any timely-raised issue arising as a result
of the review of such Tax Returns or the tax statement to permit the filing of
such Tax Returns as promptly as possible, which good faith negotiations shall
include each side exchanging in writing their positions concerning the matter or
matters in dispute and a meeting (whether in person or telephone) to discuss
their respective positions. In the event the Parties are unable to resolve any
dispute within ten (10) Business Days following the delivery of written notice
by the Sellers’ Representative of such dispute, the Purchaser and the Sellers’
Representative shall jointly request the Accounting Referee to resolve any issue
in dispute at least ten (10) Business Days before the due date of such Tax
Return, in order that such Tax Return may be timely filed. The Accounting
Referee shall make a determination with respect to any disputed issue within
five (5) Business Days before the due date for the filing of the Tax Return in
question, and the Purchaser shall cause the applicable Group Company to file
such Tax Return on the due date (including extensions) for the filing of the Tax
Return with content consistent with the determination of the Accounting Referee.
The determination of the Accounting Referee shall be binding on the Parties;
provided, however, that any such determination shall be limited to the
resolution of issues in dispute. The fees and disbursements of the Accounting
Referee shall be borne by the Party (i.e., the Sellers, on the one hand, and the
Purchaser, on the other hand), that assigned amounts to items in dispute that
were, on a net basis, furthest in amount from the amount finally determined by
the Accounting Referee, or equally, in the event the Parties’ assigned amounts
were, on a net basis, equally far, from or both within 10% of the amount finally
determined by the Accounting Referee). In addition to the Straddle Period Tax
Returns prepared by the Purchaser pursuant to this Section 7.1.2, the Purchaser
shall also submit to the Sellers’ Representative, together with Straddle Period


-26-



EAST\168212916.9

--------------------------------------------------------------------------------



Tax Returns, a proposed allocation of the Taxes with respect to any such
Straddle Period for which the Sellers are responsible pursuant to Section 7.4.3
hereof (“Sellers’ Straddle Period Allocation”), and the dispute resolution
mechanism set forth in this Section 7.1.2 shall also apply with respect to such
proposed Sellers’ Straddle Period Allocation. The Sellers, severally, shall pay
to the Purchaser on or before the date which is three (3) Business Days before
the due date of each applicable Tax Return (after giving effect to any valid
extensions) the amount of the Pre-Closing Tax Liabilities for which the Sellers
are responsible, as determined under this Section 7.1, other than to the extent
that an accrual with respect to such Tax is included as a liability and taken
into account for purposes of calculating Indebtedness or Closing Working
Capital. Post-Closing, the Purchaser, either through itself or through the
Company Group, will be solely responsible for any and all Taxes of, or payable
by, any Group Company that do not constitute Pre-Closing Tax Liabilities,
including without limitation, in the case of Taxes with respect to a Straddle
Period, all Taxes which are allocable, pursuant to Section 7.1.2, to the portion
of such taxable year or period commencing after the Closing Date.
7.1.3 The Purchaser and the Sellers’ Representative shall cooperate fully in
connection with the filing of the Tax Returns pursuant to this Section 7.1 and,
subject in all respects to the provisions of Section 7.2, in connection with any
audit, litigation, or other proceeding with respect to the Taxes of any Group
Company. Such cooperation shall include reasonably furnishing or making
available during normal business hours each Party’s personnel; executing
reasonably necessary powers of attorney; and retaining for any statutory period
of limitations for the audit of any Tax Period by the relevant tax authority and
(upon a Party’s request) providing records and information that are reasonably
relevant to the preparation of any such Tax Return or to any such audit,
litigation or other proceeding. The Purchaser and the Sellers’ Representative
shall (a) retain or cause to be retained all books and records that are in their
possession with respect to Tax matters pertinent to any Group Company relating
to any Pre-Closing Period or Straddle Period until the expiration of the
applicable statute of limitations (and, to the extent notified by the Purchaser
or the Sellers’ Representative, any extension thereof) for any audit or for any
civil or criminal claim that could be brought with respect to the applicable
taxable periods, and abide by all record retention agreements entered into with
any Governmental Authority, and (b) give the other Parties reasonable written
notice before transferring, destroying or discarding any such books and records
and, if the other Party so requests, the Purchaser or the Sellers’
Representative, as the case may be, shall allow the other Party to take
possession of such books and records.
7.1.4 The Purchaser and the Sellers’ Representative shall, upon request, use
their commercially reasonable efforts to obtain any certificate or other
document from any Person as may be necessary to mitigate, reduce, or eliminate
any Tax that could be imposed on any Group Company (including with respect to
the transactions contemplated hereby).
7.1.5 To the extent that, subsequent to the date hereof, any Group Company
receives (a) any Tax refund attributable to the period of time prior to the
Closing, or the Purchaser receives any such Tax refund attributable to the
operations of any Group Company prior to the Closing, or (b) any credits against
Taxes in lieu of refunds described in clause (a), such Tax refund or credits
shall be the property of the Sellers, other than to the extent set forth in the
following sentence, and the Purchaser shall remit, and shall cause the Company
Group, to remit such Tax refund(s) or credits to the Sellers’ Representative for
the benefit of the Sellers, within three (3) Business Days after the receipt by
the Group Company of such Tax refunds or utilization of such Tax credits. The
foregoing shall not apply with respect to any Tax refund that is reflected as an
asset of the applicable Group Company that is taken into account for purposes of
calculating Indebtedness or Closing Working Capital. The Sellers’ Representative
shall have the authority, subject the consent of Purchaser not to be
unreasonably withheld, to prepare any claim for refund or amended Tax Return for
any Pre-Closing Tax Periods of any Group Company and the Purchaser shall (and
shall cause the Company Group to) execute and timely file all such claim or Tax
Return.



-27-



EAST\168212916.9

--------------------------------------------------------------------------------



7.1.6 The Parties hereby acknowledge and agree that any and all Transaction Tax
Deductions and any other Tax benefits in any way arising out of or related to
the payment of the Selling Expenses, the Closing Indebtedness, any options or
restricted stock awards of the Company on or prior to the Closing Date and any
employee bonuses paid in connection with the transactions contemplated herein
shall be for the sole benefit of the Sellers and shall be allocated to the
applicable Pre-Closing Tax Period ending at 11:59 p.m. on the Closing Date or
the applicable portion of any Straddle Period ending on the Closing Date;
provided such amounts are either accrued as Current Liabilities, paid as Closing
Payments, or paid by Sellers without reimbursement from a Group Company. The
parties hereby agree to (i) prepare and file all Tax Returns consistent with
such allocation and (ii) the Sellers’ entitlement to the benefit of any and all
such Transaction Tax Deductions and other Tax benefits through the end of the
applicable Pre-Closing Tax Period.
7.1.7 Without the prior written consent of the Sellers’ Representative (to be
given or withheld in such person’s sole and absolute discretion), unless
required by Law or pursuant to administrative action by a taxing authority, none
of the Purchaser, or any Group Company shall (i) file, refile, or amend any Tax
Return relating to a Pre-Closing Tax Period, (ii) make or change any election
with respect to, or that has retroactive effect to, any Pre-Closing Tax Period
of any Group Company, (iii) agree to waive or extend the statute of limitations
relating to any Taxes of any Group Company for a Pre-Closing Tax Period, (iii)
file Tax Returns for any Group Company for a Pre-Closing Tax Period in a
jurisdiction where the Group Company has not historically filed Tax Returns,
(iv) initiate discussions or examinations with taxing authorities regarding
Taxes of any Group Company with respect to a Pre-Closing Tax Period, (v) make
any voluntary disclosures with respect to Taxes of any Group Company for a
Pre-Closing Tax Period, (vi) enter into any closing agreement or settle any Tax
claim or assessment relating to any Group Company for a Pre-Closing Tax Period,
(vii) surrender any right to claim a refund of Taxes of any Group Company for a
Pre-Closing Tax Period or (viii) otherwise take any action with respect to a
Pre-Closing Tax Period that could result in the Sellers (or their direct or
indirect owners) being liable for any amounts, including under this Agreement or
to any taxing authority.
7.12 Tax Claims.
In the event a claim is made or a deficiency alleged following the Closing
relating to any Group Company by the IRS or any other taxing authority, which,
if successful, would result in a loss or liability in respect of which indemnity
may be properly sought against the Sponsor or Sellers, severally, pursuant to
this Agreement (collectively, an “Indemnity Tax Matter”), then the following
shall apply:
7.2.1 After any Group Company receives actual notice of a claim or alleged
deficiency, the Purchaser shall, or the Purchaser shall cause the Company to,
promptly (but in any event within five (5) Business Days) notify the Sellers’
Representative in writing of such claim or alleged deficiency.
7.2.2 The Sellers’ Representative shall have the right to represent the
interests of the applicable Group Company before the relevant Governmental
Authority with respect to any Indemnity Tax Matter and shall have the right to
control the defense, compromise or other resolution of any such Indemnity Tax
Matter, including responding to inquiries, filing or amending Tax Returns, and
contesting, defending against, and resolving any assessment for additional Taxes
or notice of Tax deficiency or other adjustment of Taxes of, or relating to, any
such Indemnity Tax Matter. The Purchaser shall have the right (but not the
obligation) to participate in the defense of such Indemnity Tax Matter and to
employ counsel, at the Purchaser’s own expense, separate from counsel employed
by the Sellers’ Representative on behalf of the Sellers, and the Sellers’
Representative shall keep the Purchaser informed with respect to the
commencement, status, and nature of any such Indemnity Tax Matter and will, in
good faith, allow the Purchaser to consult with the Sellers’ Representative
regarding the conduct of or positions taken in any such action.



-28-



EAST\168212916.9

--------------------------------------------------------------------------------



7.2.3 Notwithstanding the provisions of Section 7.2.2, the Sellers’
Representative shall not settle or compromise any Indemnity Tax Matter without
the prior written consent of the Purchaser, which shall not be unreasonably
withheld, conditioned, or delayed.
7.3 Transfer Taxes.
All transfer, documentary, sales, use, stamp, registration, value added, and
other such similar Taxes (including any penalties and interest) incurred in
connection with this Agreement or the transactions contemplated by this
Agreement, will be borne and paid by the Purchaser when due, and the Purchaser
will, at its own expense, file all necessary Tax Returns and other documentation
with respect to all such Taxes.
7.4 Certain Definitions.
For purposes of this Article VII the following terms shall have the following
meanings:
7.4.1 “Post-Closing Tax Period” means any taxable period beginning on the day
following the Closing Date.
7.4.2 “Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date, including without limitation the pre-Closing portion of any
Straddle Period.
7.4.3 “Pre-Closing Tax Liabilities”: (a) all Taxes properly imposed upon the
Sellers, Blocker LLC or Splitter LP, (b) all Income Taxes properly imposed upon
any Group Company with respect to Pre-Closing Tax Periods and which are
attributable to operations of the Company or any of its Subsidiaries on or prior
to the Closing Date; and (c) with respect to Straddle Periods (if any), all
Income Taxes properly imposed upon any Group Company which are allocable,
pursuant to Section 7.1.2, to the Pre-Closing portion of such Straddle Period.
7.5 Certain Tax Covenants. Without the prior consent of the Sellers’
Representative, Purchaser covenants that it will not, and it will not cause or
permit any of any Group Company, or any other Affiliate of Purchaser to, take
any action on the Closing Date other than in the Ordinary Course that could
reasonably be expected to (x) give rise to any Tax liability or reduce any Tax
asset of any Group Company or the Sellers or (y) give rise to any loss of the
Sellers under this Agreement.
7.6 Tax Elections. The Parties acknowledge that the Company and Splitter LP will
make elections pursuant to Code Section 754 in connection with the filing of the
2019 Form 1065 with the IRS for each of them.
VIII. CONDITIONS TO CLOSING; THE CLOSING
8.1 Conditions to Obligation of the Purchaser to Consummate the Closing.
The obligation of the Purchaser to consummate the Closing is subject to the
satisfaction of the following conditions in this Section 8.1:
8.1.1 Compliance with Covenants. The Company Group and the Sellers shall have
performed and complied in all material respects with all covenants required by
Article VI this Agreement to have been performed or complied with by the Company
Group or the Sellers, respectively, before or on the Closing Date.



-29-



EAST\168212916.9

--------------------------------------------------------------------------------



8.1.2 No Injunction, Etc. No provision of any applicable Law and no Order or
proceeding shall be in effect that shall prohibit the consummation of the
Closing.
8.1.3 No Proceedings. No proceeding challenging this Agreement, the Ancillary
Agreements, or the transactions contemplated by this Agreement or the Ancillary
Agreements, seeking to prohibit or materially delay the Closing shall have been
instituted by any Person before any Governmental Authority shall be pending.
8.1.4 Ancillary Agreements. Execution and delivery of each Ancillary Agreement
by parties other than a Group Company or a Seller that are or will, as
contemplated by this Agreement, become a party thereto.
8.1.5 Third Party Consents; Governmental Approvals. All material third-party
consents, approvals, or waivers that are not considered Ancillary Agreements, if
any, that must be obtained by the Sellers or the Company to consummate the
transactions contemplated by this Agreement shall have been received. All of the
material consents, approvals, authorizations, exemptions, and waivers from or
filings with Governmental Authorities that shall be required in order to enable
the Purchaser to consummate the transactions contemplated by this Agreement
shall have been obtained. Notwithstanding the foregoing, (a) any consents,
approvals, authorizations, exemptions, waivers, or filings required to be taken,
made, or obtained by the Company or the Sellers, but waived by the Purchaser,
shall not be an unfulfilled condition hereunder, and (b) with respect to
consents, approvals, authorizations, exemptions, or waivers disclosed by Sellers
or the Company on any Schedule as being required in connection with the
consummation of the transactions under this Agreement, only the consents,
approvals, authorizations, exemptions, or waivers set forth on Schedule 8.1.5
shall be a condition to the Closing hereunder (the “Required Consents”).
8.1.6 HSR Act. All applicable waiting periods (or extensions thereof) or
necessary approvals or clearances relating to the Transaction under the HSR Act
and any other applicable Antitrust Laws shall have expired, been terminated or
received.
8.1.7 R&W Policy. The R&W Policy shall be issued by the R&W Carrier.
8.1.8 Material Adverse Effect. Since the Effective Date there have been no
change, or any development that reasonably could be expected to result in a
Material Adverse Effect.
8.1.9 Any condition specified in this Section 8.1 may be waived if consented to
by the Purchaser in writing.
8.2 Conditions to Obligation of the Sellers to Consummate the Closing.
The obligation of the Sellers to consummate the Closing is subject to the
satisfaction of the conditions in this Section 8.2:
8.2.1 Compliance with Covenants. The Purchaser shall have performed and complied
in all material respects with all covenants required by Article VI this
Agreement to have been performed or complied with by Purchaser before or on the
Closing Date.
8.2.2 No Injunction, Etc. No provision of any applicable Law and no Order or
proceeding shall be in effect that shall prohibit the consummation of the
Closing.



-30-



EAST\168212916.9

--------------------------------------------------------------------------------



8.2.3 No Proceedings. No proceeding instituted by a Governmental Authority and
challenging this Agreement, the Ancillary Agreements, or the transactions
contemplated by this Agreement or the Ancillary Agreements, or seeking to
prohibit or materially delay the Closing shall be pending.
8.2.4 Third Party Consents; Government Approvals. All material third-party
consents, approvals, or waivers that are not considered Ancillary Agreements, if
any, that must be obtained by the Purchaser to consummate the transactions
contemplated by this Agreement shall have been received. All of the material
consents, approvals, authorizations, exemptions, and waivers from or filings
with Governmental Authorities that shall be required in order to enable the
Company Group and the Sellers to consummate the transactions contemplated by
this Agreement shall have been obtained.
8.2.5 HSR Act. All applicable waiting periods (or extension thereof) or
necessary approvals or clearances relating to the Transaction under the HSR Act
and any other applicable Antitrust Laws shall have expired, been terminated or
received.
8.2.6 R&W Policy. The Purchaser shall have bound the R&W Policy as of the
Effective Date and delivered a copy of proof of insurance of the R&W Policy to
Sellers’ Representative.
8.2.7 Any condition specified in this Section 8.2 may be waived if consented to
by the Sellers’ Representative in writing.
8.3 Deliveries of the Sellers and the Company Group. At the Closing, the Sellers
and the Company Group shall deliver or cause to be delivered to the Purchaser
the following:
8.3.1 Officer’s Certificate. The Company, Blocker LLC and Splitter LP shall have
delivered to the Purchaser a certificate from an officer of the Company, dated
as of the Closing Date, certifying that: (a) the Organizational Documents of
each Group Company, which are attached to the certificate, are true and
complete; (b) such Organizational Documents have been in full force and effect
in the form attached to the certificate from and after the date of the adoption
of the resolutions referred to in clause (c) below and no amendment to such
Organizational Documents has occurred since the date of the last amendment
attached thereto (if any); and (c) the resolutions adopted by the board of
managers of each Group Company (or a duly authorized committee thereof) and
attached to the certificate authorizing the execution, delivery, and performance
of this Agreement, the Ancillary Agreements, and the consummation of the
transactions contemplated by this Agreement were duly adopted at a duly convened
meeting thereof, at which a quorum was present and acting throughout or by
unanimous written consent, remain in full force and effect and have not been
amended, rescinded, or modified, except to the extent attached to the
certificate.
8.3.2 Good Standing Certificates. The Company shall have delivered to the
Purchaser a certificate of good standing for each Group Company from the
Delaware Secretary of State as of a date within ten (10) Business Days of the
Closing Date.
8.3.3 Closing Certificate. The Sellers’ Representative shall have delivered to
the Purchaser the Closing Certificate.
8.3.4 Bring Down Certificate. The Company and the Sellers’ Representative on
behalf of the Sellers shall have delivered to Purchaser a certificate providing
that the representations and warranties contained in Articles III and IV are
true, complete and correct in all material respects on and as of the Closing (as
if made at the Closing), which certificate shall be in form reasonably
satisfactory to the Purchaser.



-31-



EAST\168212916.9

--------------------------------------------------------------------------------



8.3.5 Release of Liens. Except for Permitted Liens and as disclosed on Schedule
8.3.4, all Liens (other than (a) those Liens arising solely pursuant to
applicable federal and state securities laws, (b) Liens imposed by the
Organizational Documents of the Companies or any of their Subsidiaries, and (c)
Liens arising as a result of actions taken by Purchaser or any of its
Affiliates, including any Liens pursuant to Purchaser’s financing arrangements)
on or against any assets or securities of the Company Group shall have been
released, and the Sellers’ Representative shall have provided the Purchaser with
documentation reasonably satisfactory to the Purchaser evidencing such release.
8.3.6 Board of Manager Resignations. The Company shall have delivered evidence
of the resignation of the board of managers and officers of each Group Company
effective as of the Closing. Purchaser agrees to hold same in trust pending
consummation of Closing as provided for in this Agreement, and further agrees to
return such instruments to the Company in the event Closing does not occur as
provided for in this Agreement.
8.3.7 Transfer of Securities. The Securities shall be transferred to Purchaser
free of Liens in a manner and in form reasonably acceptable to counsel for the
Purchaser.
8.3.8 Ancillary Agreements. Execution and delivery of each of the Ancillary
Agreements by a Group Company or a Seller and Purchaser (or post-closing with a
Group Company).
8.3.9 Release of Liens. Evidence reasonably satisfactory to the Purchaser in its
sole discretion as to (a) the release of all Liens on the Securities and (b) the
satisfaction of all Indebtedness of the Company Group.
8.3.10 Escrow Agreement. The Escrow Agreement duly executed by Sellers’
Representative and the Escrow Agent.
8.3.11 Non-Foreign Person. A certificate from each Seller and each Group Company
with respect to its, his, or her status as a Non-Foreign Person pursuant to
Section 1445 of the Code.
8.3.12 Form W-9. A Form W-9 executed by each Seller.
8.3.13 Termination of Affiliate Agreements. The Sellers Representative shall
have delivered evidence to the Purchaser that the Affiliate agreements between
any Group Company and Sponsor or its Affiliates listed on Schedule 8.3.13 have
been terminated effective as of Closing.
8.4 Deliveries of the Purchaser. At the Closing, the Purchaser shall deliver or
cause to be delivered to the Sellers the following:
8.4.1 Officer’s Certificate. The Purchaser shall have delivered to the Sellers a
certificate from an officer of the Purchaser, dated as of the Closing Date,
certifying that the resolutions adopted by the board of directors of the
Purchaser (or a duly authorized committee thereof) and attached to the
certificate authorizing the execution, delivery, and performance of this
Agreement, the Ancillary Agreements, and the consummation of the transactions
contemplated by this Agreement were duly adopted at a duly convened meeting
thereof, at which a quorum was present and acting throughout or by unanimous
written consent, remain in full force and effect and have not been amended,
rescinded, or modified, except to the extent attached to the certificate.
8.4.2 Ancillary Agreements. Execution and delivery of each of the Ancillary
Agreements by a Group Company (post-Closing) or Purchaser.



-32-



EAST\168212916.9

--------------------------------------------------------------------------------



8.4.3 Bring Down Certificate. The Purchaser shall have delivered to the Sellers
a certificate providing that the representations and warranties contained in
Article V are true, complete and correct in all material respects on and as of
the Closing (as if made at the Closing), which certificate shall be in form
reasonably satisfactory to the Sellers.
8.4.4 Transaction Consideration. The Purchaser shall have delivered the
Transaction Consideration to the Sellers pursuant to Section 2.1.
8.4.5 Escrow Agreement. The Escrow Agreement duly executed by Purchaser.
IX. SURVIVAL; INDEMNIFICATION
9.1 Survival.
Subject to the terms of this Agreement, claims for indemnification brought under
this Article IX with respect to any Fundamental Representation of the Parties
contained in this Agreement will survive the Closing for twenty-four (24) months
thereafter (the “Representations and Warranties Survival Date”). Subject to the
terms of this Agreement, claims brought under Article VII or this Article IX
with respect to Taxes (a “Tax Representation”) shall survive the Closing for
thirty-six (36) months thereafter. For the avoidance of doubt, no
representations and warranties other than the Fundamental Representations and
representations and warranties regarding Taxes shall survive the Closing Date.
9.2 Indemnification by the Sellers.
9.2.1 Subject to the terms and conditions of this Agreement, the Sellers shall,
severally (in accordance with the proportion of the Transaction Consideration
allocated to such Seller pursuant to Schedule 2.1) indemnify the Purchaser, and,
after the Closing, the Company Group (collectively, all of the foregoing the
“Purchaser Indemnified Parties”) against any and all Damages actually incurred
or suffered by the Purchaser Indemnified Parties for:
(a)any failure of any Fundamental Representation or Tax Representation made by
the Company Group or any Seller to be true and correct as of the date hereof and
as of the Closing (except those representations and warranties that address
matters only as of a specified date, which shall be true and correct as of that
specified date) but only to the extent that the Purchaser Indemnified Parties
are not otherwise indemnified or otherwise recover such Damages pursuant to
Section 2.5; provided, however, that no Seller shall be required to indemnify
any Purchaser Indemnified Party with respect to a breach of any Fundamental
Representation made solely by another Seller pursuant to Articles III or IV; or
(b)any breach of any covenant required to be performed by any Seller under this
Agreement, but only to the extent that the Purchaser Indemnified Parties are not
otherwise indemnified for a breach of such covenant pursuant to Section 2.5 or
pursuant to Section 9.2.1(a); provided, however, that no Seller shall be
required to indemnify any Purchaser Indemnified Party with respect to a breach
of any covenant or agreement made or to be performed solely by another Seller
pursuant to this Agreement.
9.2.2 Time Limitations. The Purchaser Indemnified Parties shall have no right to
recover any amounts pursuant to Section 9.2.1(a) unless on or before the
Representations and Warranties Survival Date specified in Section 9.1 with
regard to a Fundamental Representation and the date provided in Section 9.1 with


-33-



EAST\168212916.9

--------------------------------------------------------------------------------



regard to a Tax Representation the Purchaser notifies the Sellers’
Representative in writing pursuant to Section 9.4. All covenants of the Parties
contained in Article VI will survive the Closing until the Covenant Survival
Date (as defined below). The Purchaser Indemnified Parties shall have no right
to recover any amounts pursuant to Section 9.2.1(b) unless the Purchaser
notifies the Sellers’ Representative in writing of such claim pursuant to
Section 9.4 by the following dates: (a) with respect to any covenant required to
be performed in this Agreement on or before the Closing, such claim is delivered
within two (2) years after the Closing, and (b) with respect to any such
covenant required to be performed in this Agreement after the Closing, such
claim is delivered within two (2) years from the date such covenant was required
to be performed. In any such case, the date upon which notice must be delivered
under this Section 9.2.2 shall be referred to as the “Covenant Survival Date.”
9.2.3 Limitations on Indemnification of the Purchaser Indemnified Parties.
(a) The Purchaser Indemnified Parties shall have no right to recover any amounts
pursuant to Section 9.2.1(a) (other than with regard to a Fundamental
Representation or a Tax Representation) until the total amount of such Damages
incurred by the Purchaser Indemnified Parties under Section 9.2.1(a), in the
aggregate, exceeds $1,320,000 (the “Deductible”), in which case the Purchaser
Indemnified Parties’ sole recourse and remedy to recover any Damages pursuant to
Section 9.2.1(a) in excess of the Deductible will be: first, amounts remaining
of the Escrowed Indemnification Amount, then second, the R&W Policy. Other than
the Escrowed Indemnification Amount or amounts owed pursuant to Section 7.1.2,
or in the case of: (i) Fraud by such Seller, or (ii) a failure of a Fundamental
Representation or a Tax Representation, Purchaser Indemnified Parties shall have
no right to recover any amounts from any Seller pursuant to Section 9.2.1(a).
The Deductible will not apply to: (x) Fraud by a Seller, or (y) a failure of a
Fundamental Representation or a Tax Representation; provided that with respect
to a failure of a Fundamental Representation or a Tax Representation, the
Purchaser Indemnified Parties’ recourse and remedy to recover Damages related
thereto will be: first, amounts remaining of the Escrowed Indemnification
Amount, then second, the Sellers until the retention under the R&W Policy has
been satisfied, then third, the R&W Policy until it has been exhausted, and then
fourth, the Sellers; provided, however to the extent that such failure solely
relates to the obligation of Sellers to pay income Taxes related to a
Pre-Closing Tax Period pursuant to Article VII hereof and such failure is not
subject to the R&W Policy, the Purchaser Indemnified Parties’ may seek recourse
against the Sellers prior to exhausting the R&W Policy, subject to the
limitations provided in this Article IX.
(b) The maximum aggregate liability for Damages pursuant to (i) Section 9.2.1(b)
shall not exceed ten percent (10%) of the amount of the Transaction
Consideration and (ii) in the case of: (x) Fraud, or (y) failure of a
Fundamental Representation or a Tax Representation shall not exceed the amount
of the Transaction Consideration actually received by the Sellers. The Purchaser
Indemnified Parties agree and stipulate that they shall not sue for or seek to
recover punitive damages or rescission damages in any lawsuit claiming Fraud.
(c) The Purchaser Indemnified Parties shall not be entitled to indemnification
for any Damages to the extent a liability with respect to such Damages was
specifically reserved against or otherwise reflected on the Financial
Statements, unless such liability exceeds the amount of such reserve or the
amount reflected on the Financial Statements. In addition, a Purchaser
Indemnified Party may not seek indemnification for Damages suffered by it if it
has already received payment for such Damages in a post-Closing adjustment under
Section 2.5 or pursuant to the R&W Policy.
(d) The Purchaser Indemnified Parties shall not be entitled to indemnification
for any Damages pursuant to Section 9.2.1(b) to the extent indemnification for
such Damages can be sought pursuant to Section 9.2.1(a), which shall be such
Purchaser Indemnified Parties’ sole remedy with respect to such Damages.



-34-



EAST\168212916.9

--------------------------------------------------------------------------------



(e) For purposes of Section 9.2.1, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or similar qualification in or otherwise
applicable to such representation and warranty.
9.3 Indemnification by the Purchaser.
9.3.1 Subject to the terms and conditions of this Agreement, the Purchaser will
indemnify the Sellers and the Sellers’ Representative (collectively, the “Seller
Indemnified Parties”) against any and all Damages actually incurred or suffered
by the Seller Indemnified Parties to the extent resulting from arising out of or
otherwise related to:
(a) any failure of any Fundamental Representation made by the Purchaser in this
Agreement to be true and correct as of the date hereof and as of the Closing
(except those representations and warranties that address matters only as of a
specified date, which shall be true and correct as of that specified date); or
(b) any breach of any covenant required to be performed by the Purchaser
pursuant to this Agreement.
9.3.2 The Seller Indemnified Parties shall have no right to recover any amounts
pursuant to Section 9.1(a) unless the Sellers’ Representative notifies Purchaser
in writing pursuant to Section 9.4 by the Representations and Warranties
Survival Date. The Seller Indemnified Parties shall have no right to recover any
amounts pursuant to Section 9.1(b) unless the Sellers’ Representative notifies
Purchaser in writing pursuant to Section 9.4 by the Covenant Survival Date.
9.3.3 The Seller Indemnified Parties shall have no right to recover any amounts
pursuant to Section 9.1(a) until the total amount of such Damages incurred by
the Seller Indemnified Parties under Section 9.1(a), in the aggregate, exceeds
the Deductible, in which case the Seller Indemnified Parties will be entitled to
recover Damages in excess of the Deductible; provided, however, that the
Deductible shall not apply in the case of Fraud committed by the Purchaser.
9.3.4 The aggregate liability of the Purchaser for Damages under Section 9.1(a)
shall not exceed the Transaction Consideration; provided, however, that such cap
shall not apply in the case of Fraud committed by the Purchaser.
9.4 Indemnification Procedures.
9.4.1 Except as provided in Article VII with respect to certain Tax matters, if
any Person who or which is entitled to seek indemnification under Section 9.2 or
9.3 (an “Indemnified Party”) receives notice of the assertion or commencement of
any Third Party Claim against such Indemnified Party with respect to which the
Person against whom or which such indemnification is being sought (an
“Indemnifying Party”) is obligated to provide indemnification under this
Agreement, the Indemnified Party will give such Indemnifying Party reasonably
prompt written notice thereof; provided, however, that if the Indemnified Party
receives a complaint, petition, or any other pleading in connection with a Third
Party Claim which requires the filing of an answer or other responsive pleading,
the Indemnified Party shall furnish the Indemnifying Party with a copy of such
pleading at least ten (10) days prior to the date a responsive pleading thereto
is required to be filed (or promptly upon receipt by the Indemnified Party, if
the Indemnified Party receives such complaint, petition or other pleading within
such ten (10) day period). Such notice by the Indemnified Party will describe
the Third Party Claim in reasonable detail, will include the justification for
the demand for indemnification under this Agreement with specificity, will
include copies of all available material written evidence thereof, and will
indicate


-35-



EAST\168212916.9

--------------------------------------------------------------------------------



the estimated amount, if reasonably practicable, of the Damages that have been
or may be sustained by the Indemnified Party. The Indemnifying Party will have
the right to participate in the defense of such Third Party Claim at the
Indemnifying Party’s expense, or at its option (subject to the limitations set
forth in this Section 9.4.1) to assume the defense thereof by appointing a
recognized and reputable counsel to be the lead counsel in connection with such
defense; provided, however, that:
(a) The Indemnifying Party must give the Indemnified Party written notice of its
election to assume control of the defense of the Third Party Claim within thirty
(30) Business Days of the Indemnifying Party’s receipt of the required detailed
notice of the Third Party Claim.
(b) In the event the Indemnifying Party assumes the defense of the Third Party
Claim, the Indemnified Party shall be entitled to participate in the defense of
the Third Party Claim and to employ a recognized and reputable counsel of its
choice for such purpose; provided, however, that the fees and expenses of such
separate counsel shall be borne by the Indemnified Party and shall not be
subject to indemnification under this Article IX. In no event shall the
Indemnified Party or the Indemnifying Party settle a Third Party Claim without
the prior express written consent of the other Party, such consent not to be
unreasonably withheld, conditioned, or delayed.
9.4.2 Any claim by an Indemnified Party on account of Damages that does not
result from a Third Party Claim (a “Direct Claim”) will be asserted by giving
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than thirty (30) days after the Indemnified Party becomes
actually aware of such Direct Claim. Such notice by the Indemnified Party will
describe the Direct Claim in reasonable detail, will include the justification
for the demand under this Agreement with specificity, will include copies of all
available material written evidence thereof, and will indicate the estimated
amount, if reasonably practicable, of Damages that has been or may be sustained
by the Indemnified Party.
9.5 Miscellaneous Indemnification Provisions.
9.5.1 Exclusive Remedy. Other than claims for Fraud, any claim pursuant to the
D&O Insurance, or any claim pursuant to Article II, the indemnification
provisions of this Article IX and Article VII shall be the sole and exclusive
remedy of the Indemnified Persons with respect to claims arising out of,
concerning, or related to the transactions that are the subject of, this
Agreement, whether sounding in contract, tort, fraud, statute, or otherwise, and
whether asserted against the Purchaser, the Company Group, their respective
officers, directors or employees, the Sellers’ Representative, any of the
Sellers, or any other Person. However, in no event shall any Party, its
successors, or its permitted assigns be entitled to claim or seek rescission of
the transactions contemplated by this Agreement or rescission damages. Each of
the Parties, on behalf of itself and its equity owners, directors, managers,
officers, employees, Subsidiaries, and Affiliates, covenants not to sue and
agrees not to bring any actions or proceedings, at Law, equity, or otherwise,
against any other Party or its equity owners, directors, managers, officers,
employees, Subsidiaries or Affiliates arising out of, concerning, or relating to
any breach or alleged breach of any representation, warranty, covenant, or
condition in this Agreement, except pursuant to the express provisions of this
Article IX, Article II, or Article VII. Notwithstanding any other sentence in
this Section 9.5.1, (i) each Party shall be entitled to bring an action for
injunctive relief or specific performance to enforce the terms of this Agreement
and (ii) it is explicitly agreed that the Sellers’ Representative and the
Company shall be entitled to seek specific performance to cause the Purchaser to
consummate the transaction contemplated hereby in the event that (a) all
conditions in Section 8.1 have been satisfied or waived (other than those
conditions that by their nature are to be satisfied by actions taken at the
Closing, (b) the Purchaser fails to complete the Closing by the date the Closing
would otherwise be required to occur pursuant to Section 2.2, and (c) the
Sellers and the Company have confirmed to Purchaser in writing that they are
prepared to consummate the Closing. The foregoing shall not be deemed to be or
construed as a waiver or election of remedies by either Party.



-36-



EAST\168212916.9

--------------------------------------------------------------------------------



9.5.2 Intentionally Omitted.
9.5.3 Transaction Consideration Adjustment. The Parties agree that any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to the Transaction Consideration for Tax purposes, unless otherwise
required by Law.
9.5.4 Insurance Proceeds and Other Recoveries; Tax Benefit. To be entitled to
seek indemnification under this Article IX from an Indemnifying Party, an
Indemnified Party must take commercially reasonable efforts to recover or obtain
payment for any Damages under any and all insurance policies that apply or may
apply to such Damages (including the R&W Policy). The amount of Damages
recoverable by an Indemnified Party pursuant to this Article IX with respect to
an indemnity claim shall be reduced by the amount of insurance or
indemnification proceeds, Tax Benefit, or other amounts actually recovered from
other sources by such Indemnified Party (following its commercially reasonable
efforts) with respect to the Damages to which such indemnity claim relates, net
of any reasonable expenses related to the recovery of such payment.
9.5.5 No Consequential Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement, no Party (including any of its Subsidiaries) shall,
in any event, be liable to any other Person for any consequential, incidental,
indirect, immaterial, speculative, special, or punitive Damages of such other
Person, including loss of future revenue, income or profits, diminution of
value, or loss of business reputation or opportunity relating to the breach or
alleged breach hereof.
9.5.6 Good Faith; Mutual Cooperation. The Indemnifying Party and the Indemnified
Party shall reasonably cooperate with each other with respect to resolving any
claim or liability with respect to which an Indemnifying Party is allegedly
obligated to indemnify an Indemnified Party hereunder. The Indemnified Party
shall use all commercially reasonable efforts to mitigate Damages (including the
obligations under Section 9.5.4) and resolve any such claim or liability.
X. MISCELLANEOUS.
10.1 Termination.
10.1.1 This Agreement may be terminated at any time prior to the Closing as
follows:
(a)by the written consent of both the Purchaser and the Sellers’ Representative;
(b)by the Purchaser, in the event of any material breach by the Company Group or
any Seller of any covenant, representation, or warranty contained in this
Agreement that prevents the satisfaction of any condition set forth in Article
VIII to the obligation of the Purchaser to consummate the Closing, and such
breach has not been either (a) waived by the Purchaser or (b) cannot be or has
not been cured by the Company Group or the Sellers by ten (10) Business Days
after receipt of written notice thereof from the Purchaser of such breach (which
notice shall have, if the Closing Date is less than ten Business Days away, the
effect of extending the Closing Date to allow for ten (10) Business Days to
elapse for Company Group or Sellers to cure such breach);


-37-



EAST\168212916.9

--------------------------------------------------------------------------------



(c)by the Sellers’ Representative, in the event of any material breach by the
Purchaser of any covenant, representation, or warranty contained in this
Agreement that prevents the satisfaction of any condition set forth in Article
VIII to the obligation of the Sellers to consummate the Closing, and such breach
has not been either (a) waived by the Sellers’ Representative or (b) cannot be
or has not been cured by the Purchaser by ten (10) Business Days after receipt
of written notice thereof from the Sellers’ Representative of such breach (which
notice shall have, if the Closing Date is less than ten (10) Business Days away,
the effect of extending the Closing Date to allow for ten Business Days to
elapse for Purchaser to cure such breach); or
(d)the Purchaser or the Sellers’ Representative if the transactions contemplated
hereby have not been consummated by November 25, 2019; provided, however, that
the Purchaser or the Sellers’ Representative, as applicable, will not be
entitled to terminate this Agreement pursuant to this Section 10.1.1(d) if the
Purchaser’s breach of this Agreement, on the one hand, or the Company Group’s or
any Seller’s breach of this Agreement, on the other hand, has prevented the
consummation of the transactions contemplated by this Agreement by such date.
10.1.2 If this Agreement is terminated pursuant to Section 10.1.1, and except as
otherwise provided in any specific provision of this Agreement to the contrary,
all further obligations of the Parties under this Agreement will terminate
without further liability or obligation on the part of any Party; provided,
however, that (a) the Purchaser will not be released from liability under this
Agreement if this Agreement is terminated and the transactions are abandoned by
reason of (i) failure of the Purchaser to have performed its obligations under
this Agreement or (ii) any misrepresentation made by the Purchaser of any matter
set forth in Article V of this Agreement and (b) the Company Group and the
Sellers will not be released from liability under this Agreement if this
Agreement is terminated and the transactions abandoned by reason of (i) failure
of the Company Group or any of the Sellers to have performed its or their
obligations under this Agreement or (ii) any misrepresentation made by the
Company Group and the Sellers as to any matter set forth in Article III of this
Agreement or made by the Sellers as to any matter set forth in Article III and
Article IV of this Agreement. Nothing in this Section 10.1.2 will relieve any
Party of liability for breach of this Agreement occurring prior to any
termination, or for breach of any provision of this Agreement which specifically
survives termination in this Agreement, subject to the express terms and
limitations set forth in this Agreement.
10.1.3 Good Faith Efforts to Close. Except if otherwise agreed pursuant to
Section 10.1.1(a), Purchaser, Company Group, and the Sellers shall each have an
affirmative obligation to make reasonable good faith efforts to (a) satisfy
their respective conditions to and covenants related to Closing under this
Agreement and (b) consummate the Closing.
10.2 Notices. Any notice, request, instruction, or other document required or
permitted to be given under this Agreement by any Party to another Party must be
in writing and must be given to such Party (a) at its address set forth in Annex
III attached to this Agreement or to such other address as the Party to whom
notice is to be given may provide in a written notice to the Party giving such
notice or (b) if such Party is a Seller, at the address of the Sellers’
Representative set forth in Annex III or to such other address(es) as may
hereafter be specified in a written notice to the Purchaser by the Sellers’
Representative. Each such notice, request, or other communication will be
effective (x) if given by certified mail, return receipt requested, with postage
prepaid addressed as aforesaid, upon receipt (and refusal of receipt shall
constitute receipt); (y) one (1) Business Day after being furnished to a
nationally recognized overnight courier for next Business Day delivery; or (z)
on the date sent if sent by electronic mail or facsimile transmission, receipt
confirmed in each case (refusal to send such receipt constituting receipt), with
a copy contemporaneously being sent pursuant to clauses (x) or (y) above.
10.3 Amendments and Waivers.
10.3.1 Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Purchaser and the Sellers’ Representative, or in the case of a
waiver, by the Party against whom the waiver is to be effective.



-38-



EAST\168212916.9

--------------------------------------------------------------------------------



10.3.2 No failure or delay by any Party in exercising any right, power, or
privilege under this Agreement will operate as a waiver thereof nor will any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.
10.4 Expenses.
The Purchaser will pay or cause to be paid the fees and expenses incurred by the
Purchaser (and its Affiliates) in connection with (i) the transactions
contemplated by this Agreement or relating to the negotiation, preparation, or
execution of this Agreement or any documents or agreements contemplated by this
Agreement (including for the avoidance of doubt, any fees or payments necessary
or required to obtain the Required Consents unless otherwise provided in this
Agreement); and (ii) the performance or consummation of the transactions
contemplated by this Agreement. The Sellers will pay or cause to be paid the
Selling Expenses to the extent not otherwise paid as contemplated in
Section 2.1. Without limiting the generality of the foregoing, and unless
otherwise provided in this Agreement, all transfer Taxes, and all conveyance
fees, recording charges, and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement shall be paid by the Purchaser when due, and the
Purchaser shall file all necessary Tax Returns and other Tax related
documentation with respect to all such Taxes, fees and charges, and, if required
by applicable Law, the Parties will, and will cause their respective Affiliates
to, join in the execution of any such Tax Returns and other Tax related
documentation. Notwithstanding any other provision of this Agreement to the
contrary, the terms of this Section 10.4 shall survive any termination of this
Agreement.
10.5 Successors and Assigns.
The provisions of this Agreement will be binding upon and inure to the benefit
of the Parties and their respective successors and assigns; provided, however,
that no Party may assign, delegate, or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Party to this Agreement; except that (a) the Purchaser may assign any of its
rights (but not its obligations) under this Agreement to any Affiliate that is
fully capable of performing all of the Purchaser’s obligations required under
this Agreement; and (b) the Purchaser and its Affiliates may assign their rights
(but not their obligations) under this Agreement to any of their financing
sources as collateral security.
10.6 Sellers’ Representative.
10.6.1 Except as otherwise provided in this Agreement, any right or action that
may be taken at the election of the Sellers will be taken by a duly appointed
representative of the Sellers (the “Sellers’ Representative”) on behalf thereof.
The initial Sellers’ Representative will be Stellex Capital Partners LP. Upon
its resignation, the holders of a majority of the voting power of the Securities
at any time prior to the Closing or, if after Closing, persons who held a
majority of the voting power of the Securities at Closing may designate a
successor Sellers’ Representative, subject to the approval of the selection of
the successor Sellers’ Representative by Purchaser, such approval not to be
unreasonably withheld.
10.6.2 Except as otherwise provided in this Agreement, any right or action that
may be taken at the election of the Sellers will be taken by the Sellers’
Representative on behalf of the Sellers. Each of the Sellers hereby irrevocably
appoints (except if, and only if, a successor Sellers’ Representative is
appointed pursuant to Section 10.6.1 by the requisite vote of the relevant
holders of Securities) the Sellers’ Representative (and any successor chosen as
Sellers’ Representative pursuant to Section 10.6.1) as the agent and
attorney-in-fact of each of the Sellers for the purposes of acting in the name
and stead of such Seller in: (a) receiving and holding


-39-



EAST\168212916.9

--------------------------------------------------------------------------------



in trust and, if appropriate under this Agreement, distributing the Transaction
Consideration and paying any associated costs and expenses of the transactions
hereunder required to be paid by such Seller; (b) giving and receiving all
notices permitted or required by this Agreement or the Escrow Agreement and
acting on the Sellers’ behalf hereunder for all purposes specified in this
Agreement or in the Escrow Agreement; (c) delivering any unit certificates or
instruments of transfer for the Securities endorsed or executed by the Sellers
to the Purchaser at Closing and any and all assignments relating thereto; (d)
agreeing with the Purchaser as to any amendments to this Agreement that the
Sellers’ Representative may deem necessary or advisable in the best interests of
the Sellers, including the extension of time in which to consummate the
transactions contemplated by this Agreement, and the waiver of any conditions to
Closing; (e) employing legal counsel on behalf of the Sellers; (f) paying any
legal, accounting, investment banking, or any other fees and expenses incurred
by the Sellers’ Representative in consummating the transactions contemplated by
this Agreement; (g) prosecuting, defending or settling claims arising under this
Agreement or the Escrow Agreement; and (h) making, executing, acknowledging, and
delivering all such Contracts, Orders, receipts, notices, requests,
instructions, certificates, letters, and other writings, and in general doing
all things and taking all actions, which the Sellers’ Representative in its sole
discretion, may consider necessary or proper in the best interests of the
Sellers in connection with or to carry out the terms of this Agreement, as fully
as if such Sellers were personally present and acting. This power of attorney
and all authority conferred hereby is granted and conferred in consideration of
those interests and for the purpose of completing the transactions contemplated
hereby, and this power of attorney and all authority conferred hereby shall be
irrevocable and shall not be terminated by the Sellers or by operation of Law,
whether by the termination of the Sellers’ Representative or by the occurrence
of any other event. If any Seller who is an individual should die or become
incompetent or incapacitated, any Seller that is a legal entity should be
dissolved, liquidated, or wound up, or any other similar event should occur
before the delivery of unit certificates or other instruments of transfer
representing the Securities pursuant to this Agreement, such unit certificates
and instruments shall nevertheless be delivered by or on behalf of such Seller
in accordance with the terms and conditions of this Agreement, and all actions
taken by the Sellers’ Representative pursuant to this Agreement shall be as
valid as if such death, incompetence, incapacity, dissolution, termination,
winding up, or other similar event had not occurred, regardless of whether the
Purchaser or the Sellers’ Representative has received notice of such death,
incompetence, incapacity, dissolution, termination, winding up, or other similar
event. The Sellers’ Representative will be promptly reimbursed by the Sellers
for all reasonable expenses, disbursements, or advances incurred by the Sellers’
Representative in such capacity upon demand. The Sellers, severally and not
jointly, agree to indemnify and hold harmless the Sellers’ Representatives for
and from any Damages it may incur as a result of its duties hereunder or any of
its actions or inactions as such, except as may result from the Sellers’
Representative’s actions that would constitute fraud, breach of fiduciary duty,
willful misconduct, or gross negligence.
10.7 Disclaimer of Unidentified Third Party Beneficiaries.
Except as provided in Article IX, this Agreement is for the sole benefit of the
Parties, the Company Group, and any of their successors and assigns (if such
successors or assigns are expressly permitted by this Agreement). Nothing in
this Agreement expressed or implied will give or be construed to give to any
Person, other than the Parties, the Company Group, and such permitted successors
and assigns, any legal or equitable rights under this Agreement.
10.8 Release.
10.8.1 For good and valuable consideration, effective as of the Closing, each
Seller, on behalf of such Seller and, as applicable, such Seller’s heirs,
executors, administrators, legal representatives, successors, assigns, and
Affiliates (collectively, the “Seller Releasing Persons”) hereby unconditionally
and irrevocably waives, releases, and forever discharges the Company Group and
its respective directors, officers, employees, agents, and Affiliates
(collectively, the “Company Released Persons”) from any and all Damages,


-40-



EAST\168212916.9

--------------------------------------------------------------------------------



rights, claims, demands, debts, liabilities, obligations, promises, covenants,
Contracts, charges, lawsuits, proceedings, actions, or causes of actions of any
kind whatsoever, whether known or unknown, whether suspected or unsuspected,
whether absolute or contingent, in each case, at Law or in equity, that any such
Seller Releasing Person now has, has ever had, or may hereafter have against any
of the Company Released Persons arising contemporaneously with or prior to the
Closing or on account of or arising out of any act, omission, matter, cause, or
event occurring contemporaneously with or prior to the Closing; provided
however, that nothing contained in this Section 10.8.1 shall operate to release
any such Company Released Person from any claim by the Seller arising out of or
relating to this Agreement, any Ancillary Agreement, or any of the transactions
or Contracts contemplated by this Agreement. By way of clarification and not
limitation each Selling Member releases the Company Related Persons from any
amounts owed to such Member arising from such Selling Members Profits Interest
Award Agreement disclosed on Schedule 3.15.8 save and except those portions of
the Transaction Consideration payable to such Member pursuant to Article II.
10.8.2 Effective as of the Closing, the Purchaser, on behalf of itself and its
Affiliates, hereby unconditionally and irrevocably waives, releases, and forever
discharges the Sellers and their Affiliates, and any of the directors, managers,
officers, employees, agents, Sellers’ Representatives, successors, assigns, and
heirs of any of the foregoing, (collectively, the “Seller Released Persons”)
from any and all rights, Damages, claims, demands, debts, liabilities,
obligations, promises, covenants, Contracts, charges, lawsuits, proceedings,
actions, or causes of actions of any kind whatsoever, whether known or unknown,
whether suspected or unsuspected, whether absolute or contingent, in each case,
at Law or in equity, that the Purchaser or its Affiliates (including the Company
Group after the Closing) now have, has ever had, or may hereafter have against
any such Seller Released Person arising contemporaneously with or prior to the
Closing or on account of or arising out of any act, omission, matter, cause, or
event occurring contemporaneously with or prior to the Closing; provided,
however, that, without limiting the foregoing, nothing contained in this
Section 10.8.2 shall operate to release any such Seller Released Person from:
(i) any claim by the Purchaser arising out of or relating to this Agreement, any
Ancillary Agreement, or any of the transactions or Contracts contemplated by
this Agreement, (ii) any claim covered by the D&O Policy or any other insurance
maintained by the Company Group, (iii) any amount included as a Current Asset,
(iv) reimbursement for advances made on behalf of a Seller Related Person by a
Group Company in the Ordinary Course with the expectation that such advances
would be repaid, or (v) any claim by the Purchaser arising out of or relating to
any current employment agreement or non-competition agreement entered into by a
Seller and a member of the Group Company.
10.9 Governing Law; Consent to Jurisdiction. This Agreement will be governed by,
and construed in accordance with, the Law of the State of Delaware without
regard to the conflict of Laws rules of such state. Each of the Parties and any
Person asserting any rights or defenses under this Agreement hereby irrevocably
consents and agrees that it shall bring any action, suit, or proceeding with
respect to any matter arising out of or relating to this Agreement, any
Ancillary Agreement (unless a different choice of law and jurisdiction is
provided in any Ancillary Agreement), or the subject matter of any of those
agreements in the United States District Court for the District of Delaware in
Wilmington, Delaware (or if subject matter jurisdiction is not proper in such
court, then in a state court of the State of Delaware sitting in Wilmington,
Delaware). Each of the Parties and any Person asserting any rights or defenses
under this Agreement hereby irrevocably accepts and submits, for itself and in
respect of its properties, to the personal jurisdiction of the state and federal
courts located in the State of Delaware with respect to any such action, suit,
or proceeding. Each of the Parties and any Person asserting any rights or
defenses under this Agreement hereby irrevocably consents to service of process
in any such action, suit, or proceeding in any such court by the mailing of a
copy of such process by registered or certified mail, postage prepaid, to such
Person at the address specified in Section 10.1 for notices to such Person.
Additionally, service of process may also be made in any other manner permitted
by applicable Law. Each of the Parties and any Person asserting any rights or
defenses under this Agreement hereby irrevocably and unconditionally waives any
objection or defense that it may now or hereafter have to the laying of venue in
any such action, suit, or proceeding in the United States District Court for the
District of Delaware in Wilmington, Delaware (or if subject


-41-



EAST\168212916.9

--------------------------------------------------------------------------------



matter jurisdiction is not proper in such court, then in a state court of the
State of Delaware sitting in Wilmington, Delaware) and hereby irrevocably and
unconditionally waives and agrees not to plead or claim that any such action,
suit, or proceeding brought in such court has been brought in an inconvenient
forum.
10.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES AND ANY PERSON ASSERTING ANY
RIGHTS OR DEFENSES UNDER THIS AGREEMENT, ANY ANCILLARY AGREEMENT, OR THE SUBJECT
MATTER OF ANY OF THOSE AGREEMENTS HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
ANCILLARY AGREEMENT, OR THE SUBJECT MATTER OF ANY OF THOSE AGREEMENTS. EACH
PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT
FOR THIS WAIVER, BE REQUIRED OF SUCH PERSON AS A CONDITION TO THE EFFECTIVENESS
OR ISSUANCE OF AN INJUNCTION. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MIGHT BE FILED IN ANY COURT AND
THAT MAY RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, INCLUDING ALL COMMON LAW AND STATUTORY CLAIMS. EACH OF THE PARTIES
AND ANY PERSON ASSERTING ANY RIGHTS OR DEFENSES UNDER THIS AGREEMENT FURTHER
ACKNOWLEDGES THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH SUCH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED, EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, OR RESTATEMENTS OF THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
10.11 Intentionally Omitted.
10.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same agreement, and the execution of a counterpart of the signature page to this
Agreement shall be deemed the execution of a counterpart of this Agreement. The
delivery of this Agreement may be made by facsimile or portable document format
(pdf), and such signatures shall be treated as original signatures for all
applicable purposes.
10.13 Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions of this Agreement.
10.14 Entire Agreement. This Agreement (including the Schedules and Annexes) and
the Ancillary Agreements (including any schedules and annexes to the Ancillary
Agreements) constitute the complete, integrated agreement among the Parties with
respect to the subject matter of this Agreement and such Ancillary Agreements.
This Agreement (including the Schedules and Annexes) and the Ancillary
Agreements (including any schedules and annexes to the Ancillary Agreements)
supersede all prior agreements and understandings (which, whether oral or
written, the Parties expressly disclaim any reliance upon) between the Parties
with respect to the subject matter of this Agreement and such Ancillary
Agreements.
10.15 Confidentiality. In consideration of the benefits of this Agreement to the
Sellers and to the Purchaser, the Sellers hereby covenant and agree that from
and at all times after the Effective Date, the Sellers shall keep confidential
and not disclose to any third party the terms of this Agreement or use for their
own benefit or the benefit of any third party any information regarding the
Company Group, except prior to the Closing in the Ordinary Course; provided
however, that if the Closing does not occur for whatever reason, the foregoing
covenant shall terminate on the same date that the termination of this Agreement
becomes effective. In consideration of the benefits of this Agreement to the
Purchaser and to the Sellers and the Company Group, the


-42-



EAST\168212916.9

--------------------------------------------------------------------------------



Purchaser hereby covenants and agrees that from and after the Effective Date,
the Purchaser shall, and it shall cause its Affiliates to, keep confidential and
not disclose to any third party or use for their own benefit or the benefit of
any third party any of the following information: (i) the identities of
participants or potential participants in the transactions contemplated in this
Agreement; (ii) the existence, status, or content of any negotiations concerning
or related to this Agreement or between any of the Parties; or (iii) any other
term or detail of the transactions contemplated in this Agreement. Further, the
Purchaser hereby covenants and agrees that from and after the Effective Date and
until Closing (or, if no Closing shall occur, at all times after the Effective
Date), the Purchaser shall, and it shall cause its Affiliates to, keep
confidential and not disclose to any third party or use for its own benefit or
the benefit of any third party any of the following information: (i) any portion
or content of any materials received from the Company Group or Sellers, (ii) any
pricing or financial information or intellectual property (including trade
secrets) of the Company Group or the Sellers; or (iii) any other information
obtained regarding the Company Group. The obligation of the Sellers or the
Purchaser under this Section 10.15 shall not apply to information that: (a) is
or becomes generally available to the public without breach of the provisions of
this Section 10.15; or (b) is required to be disclosed by Law, Order, or
regulation of a court or tribunal or government authority of competent
jurisdiction. With regard to the preceding sentence, the Parties acknowledge
that Purchaser will file a Form 8-K with the Securities and Exchange Commission
and such filing will include this Agreement as a part of such Form 8-K.
Notwithstanding any of the foregoing sentences in this section, each Party and
their respective employees, representatives, and agents may disclose to
accountants, attorneys, or other Persons with a reasonable need to know the tax
treatment and tax structure of the transactions contemplated in this Agreement,
all materials of any kind (including opinions and other tax analyses) that are
provided to such Party relating to any such tax treatment and tax structure, and
information that is related to or necessary to determine the tax treatment or
tax structure of the transactions contemplated in this Agreement (collectively,
a “Tax Disclosure”). The authorization to make a Tax Disclosure set forth in
this Section 10.15 does not apply to the extent non-disclosure is necessary to
comply with applicable securities Laws and does not extend to disclosure of any
other information.
10.16 Pre-Closing Communications and Privileges. From and after the Closing, (i)
the Sellers shall be the sole and exclusive holders of the attorney-client
privilege and all other privileges with respect to the engagement of DLA Piper
(“Seller Counsel”) by the Company Group (and/or its Subsidiaries) and any
services rendered by Seller Counsel as part of that engagement with regard to
this transaction, and neither the Purchaser, the Company Group, nor any of their
Subsidiaries or Affiliates shall be a holder of any such privilege; (ii) the
ownership of, title to, and all rights associated with any and all
communications (including any attachments, draft documents, or enclosures) made
or sent between or among (a) the Sellers, the Company Group, and/or any of their
Subsidiaries or Affiliates, and (b) Seller Counsel, that concern, refer,
discuss, or relate to (x) this Agreement, (y) the transactions contemplated by
this Agreement, or (z) any negotiations regarding or relating to this Agreement,
shall solely and exclusively belong to the Sellers (and none of Purchaser, the
Company Group, or their respective Affiliates); (iii) the ownership of, title
to, and all rights associated with any and all pre-Closing communications
(including any attachments, draft documents, or enclosures) made or sent between
or among employees of the Company Group (and/or its Subsidiaries or Affiliates),
contractors of the Company Group (and/or its Subsidiaries or Affiliates), and/or
the Sellers and Seller Counsel that are subject an attorney-client privilege and
that concern, refer, discuss, or relate to the Company Group (or its respective
Subsidiaries or Affiliates) will belong exclusively to the Sellers, except to
the extent necessary to the post-Closing operations of the Company Group; and
(iv) Seller Counsel shall have no duty whatsoever to reveal or disclose any
attorney-client communications with the Sellers, the Company Group, and/or any
of their Subsidiaries or Affiliates to Purchaser, the Company Group, or any of
their Subsidiaries or Affiliates, regarding the foregoing whether by reason of
any attorney-client relationship between Seller Counsel and the Company Group or
any of its respective Subsidiaries or Affiliates or otherwise. This Section
10.15 is irrevocable, and no term of this section may be amended, waived, or
modified without the prior written consent of the Sellers.



-43-



EAST\168212916.9

--------------------------------------------------------------------------------



10.17 Severability. If any provision of this Agreement is held invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability will not affect any other provision
and such invalid, illegal, or unenforceable provision will be reformed,
construed, and enforced as if such provision had never been contained in this
Agreement and there had been contained in this Agreement instead such valid,
legal, and enforceable provisions as would most nearly accomplish the intent and
purpose of such invalid, illegal, or unenforceable provision.
10.18 Legal Representation. In any dispute or proceeding arising under, in
connection with, or relating to this Agreement, including under Article IX, the
Company Indemnified Parties shall have the right, at their election, to retain
DLA Piper to represent them in such matter. The Purchaser, for itself and for
its successors and assigns and for the other Purchaser Indemnified Parties
(including the Company Group if the Closing occurs) and their respective
successors and assigns, hereby irrevocably waives and consents to any such
representation by DLA Piper in any such matter. The Purchaser acknowledges that
the foregoing provision shall apply whether or not DLA Piper provides legal
services to the Company Group after the Closing Date.
10.19 Press Release and Announcements. No press releases or other voluntary
releases of information related to this Agreement or the transactions
contemplated by this Agreement will be issued or released without the consent of
the Purchaser and the Sellers’ Representative, with such consent not to be
unreasonably withheld, conditioned, or delayed.
10.20 Exclusivity of Agreement. The Parties hereby acknowledge that this
Agreement embodies the justifiable expectations of sophisticated parties derived
from arm’s length negotiations, and all Parties to this Agreement specifically
acknowledge that no Party has any fiduciary or special relationship with another
Party that would justify any expectation beyond that of an ordinary buyer and an
ordinary seller in an arm’s length transaction. The Parties each agree and
acknowledge that they are entering into this Agreement as their own, voluntary
act, and that none of them has been induced by fraud to enter into this
Agreement. The Parties hereby waive and release any and all tort claims and
causes of action, except for Fraud that may be based upon, arise out of, or
relate to this Agreement or the negotiation, execution, or performance of this
Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




-44-



EAST\168212916.9

--------------------------------------------------------------------------------

Execution Version
The Parties have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.


PURCHASER:


Alamo Acquisition Corporation


By:       
Name:      
Its:       












Alamo Acquisition Corporation






By:




Name:




Its:












Alamo Group Inc.






By:




Name:




Its:










SELLERS’ REPRESENTATIVE:


Stellex Capital Partners LP


By:
Name:
Its:






COMPANY:


Morbark Holdings Group, LLC


By:
Name:
Its:
























EAST\168212916.9

--------------------------------------------------------------------------------

Execution Version


The Parties have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.
SPONSOR:
Stellex Capital Partners LP


By:
Name:
Its:




SELLING MEMBERS:


Stellex Capital Partners LP


By:
Name:
Its:


Stellex Capital Investors LP


By:
Name:
Its:
Navigant Oak, LLC


By:
Name:
Its:





David Herr





John Foote





Casey Gross
















EAST\168212916.9

--------------------------------------------------------------------------------




Katia Moraes





Dennis O’Hara





Erika Snyder





Michael Stanton





Ken Zajaczkowski





JR Bowling





Jim Miller





Bob Charles





Bruce Swift


[Signature Page to Unit Purchase Agreement]

EAST\168212916.9

--------------------------------------------------------------------------------

Execution Version
ANNEX I
Definitions
In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings when used herein with initial capital letters:
“Accounting Referee”: as set forth in Section 2.5.3.
“Accounting Principles” means GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Company’s audited financial statements for the most recent
calendar year end, including specifically, but not limited to, the principles,
policies, procedures, categorizations, definitions, methods, classifications and
methodologies set forth on Exhibit B hereto.
“Allocation Schedule”: as set forth in Section 2.6(a).
“Allocation Principles”: as set forth in Section 2.5.3.
“Affiliate”: with respect to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with the first
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing. With respect to any natural Person, “Affiliate” will include (a) such
Person’s spouse, (b) each parent, grandparent, sibling, or child of such Person
or such Person’s spouse, (c) the spouse of any Person described in clause (b)
above, and (d) each child of any Person described in clauses (a), (b) or (c)
above.
“Agreement”: as set forth in the introductory paragraph.
“Ancillary Agreements”: shall mean: (i) the Escrow Agreement and (ii) any other
Contracts expressly required to be entered into under this Agreement.
“Annexes”: means the documents entitled Annex I through Annex III that are
attached to and made part of this Agreement.
“Antitrust Law” means the Sherman Act, as amended, the Clayton Act, as amended,
the Federal Trade Commission Act, as amended, the HSR Act, and all other Laws,
foreign or domestic, intended to regulate merger control matters or conduct
having the purpose or effect of monopolization, restraint of trade, or
substantial lessening of competition.
“Balance Sheet Date”: July 31, 2019.
“Balance Sheet”: the consolidated balance sheet of the Company and its
Subsidiaries, as of the Balance Sheet Date, included in the Company’s Financial
Statements.
“Binder Agreement” means the agreement to bind the R&W Policy issued on the date
of this agreement attached hereto as Exhibit C.










EAST\168212916.9

--------------------------------------------------------------------------------



“Business Day”: any day other than a Saturday or Sunday or a day on which the
Federal Reserve Bank of New York is closed.
“Capital Lease Obligations”: with respect to any Person, for any applicable
period, the obligations of such Person that are permitted or required to be
classified and accounted for as capital leases or similar obligations under
GAAP, and the amount of such obligations at any date will be the capitalized
amount of such obligations at such date determined in accordance with GAAP.
“Cash and Cash Equivalents”: all cash and cash equivalent assets (including
marketable securities) of the Company Group determined in accordance with GAAP;
provided, however, that for the avoidance of doubt, “Cash and Cash Equivalents”
(i) shall include deposits in transit to the Company Group, and (ii) shall be
calculated net of any issued and uncleared checks of the Company Group.
“CERCLA”: the Federal Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et seq, as amended.
“Closing”: as set forth in Section 2.2.
“Closing Certificate”: as set forth in Section 2.3.
“Closing Date”: as set forth in Section 2.2.
“Closing Indebtedness Payments”: as set forth in Section 2.4.1(d)
“Closing Indebtedness”: any Indebtedness of Blocker LLC, Splitter LP, the
Company or its Subsidiaries as of the Closing that is not satisfied by the
Closing Indebtedness Payments, as reflected on the Final Adjustment Statement.
“Closing Indebtedness Payments”: as set forth in Section 2.4.1(c).
“Closing Payments”: as set forth in Section 2.4.1.
“Closing Working Capital”: the Working Capital of Blocker LLC, Splitter LP, the
Company and its Subsidiaries as of the Closing, as reflected on the Final
Adjustment Statement.
“Code”: the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
“Company”: as set forth in the introductory paragraph.
“Company Group”: means collectively, the Company, Blocker LLC, Splitter LP and
each of their respective Subsidiaries and the correlated term “Group Company”
means any of the foregoing individually.
“Company Indemnified Parties”: as set forth in Section 6.3.
“Company Released Persons”: as set forth in Section 10.8.1.

EAST\168212916.9

--------------------------------------------------------------------------------



“Company Real Property”: any real property and improvements at any time owned,
leased, used, operated, or occupied (whether for storage, disposal, or
otherwise) by the Company or any of its Subsidiaries.
“Company Securities”: as set forth in Section 3.4.1.
“Consolidated”: the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP, after eliminating all intercompany items.
“Constituent of Concern”: any substance, material, or waste that is restricted
under any Environmental Laws from dumping, disbursal, or disposal into soil,
waterways, or ground water.
“Contracts”: obligations between two or more parties that are legally
enforceable under applicable law, other than the Plans.
“Covenant Survival Date): as provided in Section 9.2.2.
“Current Assets”: the Company’s and its Subsidiaries’ collective (a) accounts
receivable (net of allowance for doubtful accounts), (b) inventories (net of
reserve for obsolescence), (c) prepaid expenses and (d) other current assets
excluding Cash and Cash Equivalents, all determined in accordance with the
Accounting Principles applied consistently with past practices of the Company
and its Subsidiaries.
“Current Liabilities”: the Company’s and its Subsidiaries’ collective
(a) accounts payable, (b) unearned or deferred revenues, (c) accrued
liabilities, including accrued payroll expenses, sales, use, employment, income
and other Taxes, and liabilities to make distributions to any Person that the
Company or any of its Subsidiaries owns any interest, and (d) Selling Expenses
not otherwise discharged pursuant to the terms of this Agreement, all determined
in accordance with the Accounting Principles applied consistently with past
practices of the Company and its Subsidiaries.
“D&O Insurance”: as set forth in Section 6.2.
“Damages”: any and all losses, damages, fines, judgments, awards, penalties, and
settlements, together with all reasonable court costs and litigation expenses
(including reasonable attorneys’ and other legal fees and out-of-pocket
expenses) actually incurred and including the reasonable cost of the
investigation and preparation or defense of any legal action in connection
therewith, and the assertion of any claims under this Agreement.
“Deductible”: as set forth in Section 9.2.3(a).
“Direct Claim”: as set forth in Section 9.4.2.
“DLA Piper”: means DLA Piper LLP (US).
“Environmental Claim”: any claim, litigation, demand, action, cause of action,
suit, loss, cost, including attorneys’ fees, and expert’s fees, Damages, fine,
penalty, expense, liability, criminal liability, strict liability, judgment,
governmental or private investigation and testing, notification of potential
responsibility for clean-up of any facility, in each of the foregoing, for being
in violation or in potential violation of any requirement of Environmental Law,
any proceeding, consent or administrative order, agreement, or decree, Lien,
personal injury or death of any Person, or property damage (including diminution
in value damages), whether threatened, sought, brought, or imposed, that is
related to or that
EAST\168212916.9

--------------------------------------------------------------------------------



seeks to recover Damages related to, or seeks to impose liability under
Environmental Law, including for: (a) improper use or treatment of wetlands,
pinelands, or other protected land or wildlife, (b) radioactive materials
(including naturally occurring radioactive materials), (c) pollution,
contamination, preservation, protection, decontamination, remediation, or
clean-up of the indoor or ambient air, surface water, groundwater, soil or
protected lands, (d) exposure of Persons or property to any Constituent of
Concern and the effects thereof, (e) the release or threatened release (into the
indoor or outdoor environment), generation, manufacture, processing,
distribution in commerce, use, application, transfer, transportation, treatment,
storage, disposal, or remediation of a Constituent of Concern, (f) injury to,
death of, or threat to the health or safety of any Person or Persons caused
directly or indirectly by any Constituent of Concern, (g) destruction of
property or injury to persons caused directly or indirectly by any Constituent
of Concern or the release or threatened release of any Constituent of Concern to
any property (whether real or personal); (h) the implementation of spill
prevention and/or disaster plans relating to any Constituent of Concern;
(i) failure to comply with community right-to-know and other disclosure Laws; or
(j) maintaining, disclosing, or reporting information to Governmental
Authorities or any other third Person under, or complying or failing to comply
with, any Environmental Law. The term “Environmental Claim” also includes any
Damages incurred in testing related to or resulting from any of the foregoing.
“Environmental Condition”: a condition with respect to the environment or
natural resources that has resulted or could result in liability to the Company
under applicable Environmental Laws.
“Environmental Law”: all applicable Laws, Environmental Permits, and similar
items of any Governmental Authority relating to the protection or preservation
of the environment, natural resources or human health or safety, including: (a)
all requirements pertaining to any obligation or liability for reporting,
management, licensing, permitting, investigation, and remediation of emissions,
discharges, releases, or threatened releases of a Constituent of Concern; (b)
all requirements pertaining to the protection of the health and safety of
employees or other Persons; and (c) all other limitations, restrictions,
conditions, standards, prohibitions, obligations, and timetables contained
therein or in any notice or demand letter issued, entered, promulgated, or
approved thereunder. The term “Environmental Law” includes (i) CERCLA, the
Federal Water Pollution Control Act (which includes the Federal Clean Water
Act), the Federal Clean Air Act, the Federal Solid Waste Disposal Act (which
includes the Resource Conservation and Recovery Act), the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
and OSHA, each as amended from time to time, any regulations promulgated
pursuant thereto, and any state or local counterparts thereof, and (ii) any
common Law or equitable doctrine (including injunctive relief and tort doctrines
such as negligence, nuisance, trespass, strict liability, contribution and
indemnification) that may impose liability or obligations for injuries or
Damages due to, or threatened as a result of, the presence of, effects of, or
exposure to any Constituent of Concern.
“Environmental Permits”: all Permits relating to or required by Environmental
Laws and necessary for or held in connection with the conduct of the business of
each Group Company.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”: any Person that would be considered a single employer within
the meaning of Section 4001 of ERISA or Section 414 of the Code.
“Estimated Cash”: the Company’s estimate of the Cash and Cash Equivalents as of
the Closing.

EAST\168212916.9

--------------------------------------------------------------------------------



“Escrow Account”: the separate account maintained by the Escrow Agent to hold
the Escrow Amount pursuant to the terms of the Escrow Agreement.
“Escrow Agent”: SunTrust Bank, N.A.
“Escrow Agreement”: the Escrow Agreement to be dated as of the Closing Date,
substantially in the form of Exhibit A attached hereto.
“Escrow Amount”: $3,320,000.
“Escrowed Adjustment Amount”: means $2,000,000.
“Escrowed Indemnification Amount”: means $1,320,000.
“Estimated Cash”: as set forth in Section 2.3.
“Estimated Closing Indebtedness”: as set forth in Section 2.3.
“Estimated Closing Working Capital”: as set forth in Section 2.3.
“Estimated Transaction Consideration”: as set forth in Section 2.3.
“Exchange Act”: the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
“Final Adjustment Statement”: as set forth in Section 2.5.4.
“Financial Statements”: (a) the audited Consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 2017 and December 31, 2018,
together with the related Consolidated statements of income, cash flows and
changes in members equity for the period then ended (the “Audited Financial
Statements”), and (b) the unaudited Consolidated balance sheet (the “Most Recent
Balance Sheet”) of the Company and its Subsidiaries, together with the related
unaudited Consolidated statements of income, cash flows and changes in members
equity for the period ending on the Balance Sheet Date, all of which have been
made available to the Purchaser.
“Fraud”: means actual (and not constructive) fraud, consisting of an
intentionally and knowingly false misrepresentation of material and existing
fact by one Party to another Party in the making of the representations and
warranties in Articles III, IV, or V, as applicable, of this Agreement, made
with the specific intent to deceive the complaining Party, upon which the
complaining Party actually and justifiably relied to its detriment, and which is
the proximate cause of material, non-speculative financial losses to the
complaining Party.
“Fundamental Representations”: shall mean, collectively, the representations and
warranties contained in Section 3.1 (Existence and Qualification), Section 3.2
(Authorization; Enforceability), Section 3.4 (Capitalization), Section 3.19
(Blocker LLC and Splitter LP) and Section 3.24 (Finders’ Fees), Article IV
(Seller Representations) and Article V (Purchaser Representations).
“GAAP”: generally accepted accounting principles in effect from time to time in
the United States of America, applied on a consistent basis.

EAST\168212916.9

--------------------------------------------------------------------------------



“Governmental Authority”: any federal, state, county, city, municipal, national,
international, multi-national, supranational, or other local or foreign
government or any subdivision, authority, commission, agency, board, bureau,
court, administrative panel, or other instrumentality thereof.
“Guarantee”: of or by any Person (the “guaranteeing person”), means, without
duplication, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guaranteeing person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, keep-well agreements or similar agreements, to purchase assets,
goods, securities or services, to take-or-pay or otherwise) or (ii) to purchase
(or to advance or supply funds for the purchase of) any security for the payment
of such Indebtedness, (iii) to purchase or lease property, securities or
services for the purpose of assuring the creditor of such Indebtedness of the
payment of such Indebtedness, (iv) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or (v) entered into
for the purpose of assuring in any other manner the holders of such Indebtedness
of the payment thereof or to protect such holders against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of the guaranteeing
person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by the guaranteeing person.
“HSR Act”: as set for in Section 6.11.
“Income Tax” means any Tax that is, in whole or in part, based on or measured by
income or gains, and any business franchise or similar Tax.
“Indebtedness”: with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, whether short-term or long-term,
and whether secured or unsecured, or with respect to deposits or advances of any
kind (other than deposits and advances of any Person relating to the purchase of
products or services of the Company and its Subsidiaries in the Ordinary
Course), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid (other than trade payables and other
current liabilities incurred or arising in the Ordinary Course, and other than
judgments), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to tangible property or assets purchased by
such Person, (e) all debts of others secured by (or for which the holder of such
debt has an existing right, contingent or otherwise, to be secured by) any Lien
(other than Permitted Liens) on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Guarantees by such Person of the debts of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations including fidelity bonds, surety
bonds, performance bonds and bankers’ acceptances, and (i) renewals, extensions,
refundings, deferrals, restructurings, amendments and modifications of any such
debt or Guarantee. Notwithstanding anything to the contrary set forth above, for
avoidance of doubt, “Indebtedness” shall not include any trade payables
(including notes payable) or other current liabilities reflected on the
Financial Statements or incurred by a Group Company after the Balance Sheet Date
in the Ordinary Course.
“Indemnified Party”: as set forth in Section 9.4.1.
“Indemnifying Party”: as set forth in Section 9.4.1.
“Indemnity Tax Matter”: as set forth in Section 7.2.

EAST\168212916.9

--------------------------------------------------------------------------------



“Information Memorandum”: means that certain Confidential Information Memorandum
prepared by the Company and dated as of May 2019, as provided to the Purchaser,
as such memorandum may have been amended, modified or supplemented by the
Company.
“Intellectual Property Right”: all trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade dress, copyrights,
works of authorship, inventions (whether patentable or not), invention
disclosures, industrial models, industrial designs, utility models, certificates
of invention, designs, emblems and logos, trade secrets, manufacturing formulae,
technical information, patents, patent applications, moral rights, mask work
registrations, franchises, franchise rights, customer and supplier lists, and
related identifying information together with the goodwill associated therewith,
product formulae, product designs, product packaging, business and product
names, slogans, rights of publicity, improvements, processes, specifications,
technology, methodologies, computer software (including all source code and
object code), firmware, development tools, flow charts, annotations, all Web
addresses, sites and domain names, all data bases and data collections and all
rights therein, any other confidential and proprietary right or information,
whether or not subject to statutory registration, as each of the foregoing
rights may arise anywhere in the world, and all related technical information,
manufacturing, engineering and technical drawings, know-how, and all pending
applications and registrations of patents, and the right to sue for past
infringement, if any, in connection with any of the foregoing, and all
documents, disks, records, files, and other media on which any of the foregoing
is stored, and other proprietary rights, in the case of each of the foregoing
which is owned by the Company or any of its Subsidiaries, used or held for use
by such Person in connection with its respective business.
“IRS”: the Internal Revenue Service.
“Knowledge Persons”: means the actual knowledge of David Herr, Ken Zajaczkowski,
John Foote, Casey Gross, Michael Stanton, or Garrett Bates.
“Law”: any federal, state, county, city, municipal, national, international,
multi-national, supranational, foreign, or other governmental statute, rule,
regulation, ordinance, Order, code, treaty, or legal requirement and any Permit
granted under any of the foregoing, or any requirement under the common law, or
any other pronouncement having the effect of law of any Governmental Authority,
in each case as in effect as of the Closing Date but only to the extent it
directly applies to the transactions contemplated in this Agreement.
“Leased Real Property”: as set forth in Section 3.12.1.
“Lien”: with respect to any property or asset, any publicly filed or recorded
mortgage, deed of trust, hypothecation, option (on real estate), preemptive
purchase right, or security interest. For purposes of this Agreement, a Person
will be deemed to own subject to a Lien any property or asset that it has
acquired or holds subject to the interest of a vendor or a lessor under any
conditional sale agreement, capital lease, or other title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property or asset.
“LLC Agreement” means the Company’s Amended and Restated Limited Liability
Company Agreement, dated as of October 30, 2015, between the Company and its
members, as amended from time to time.
“Management Presentation”: means that certain Management Presentation prepared
by the Company and dated as of July 2019, as provided to the Purchaser, as such
presentation may have been amended, modified or supplemented by the Company.

EAST\168212916.9

--------------------------------------------------------------------------------



“Material Adverse Effect”: any event, occurrence, fact, condition or change that
is, or could reasonably be expected to become, individually or in the aggregate
materially adverse to the business, results of operations, condition (financial
or otherwise) of the Company, Morbark, LLC, Rayco Manufacturing, LLC and Denis
Cimaf, Inc., taken as a whole. The meaning of “Material Adverse Effect”
expressly excludes (w) the occurrence of any event of terrorism, natural
disaster, act of God, or other calamity, (x) any crisis adversely impacting
financial, political, or economic conditions, (y) changes in general economic,
regulatory, financial, or political conditions, (z) changes affecting the
Company Group’s industry generally (provided that such changes do not affect the
Morbark, LLC, Rayco Manufacturing, LLC and Denis Cimaf, Inc., taken as a whole
in a substantially disproportionate manner as compared to similarly situated
companies), or (aa) changes in Law.
“Material Contract”: as set forth in Section 3.8.2.
“Members” means collectively, the Selling Members and Splitter LP.
“Notification Filings” as set forth in Section 6.11.
“Order”: any final writ, judgment, injunction, court order, or decree (including
any consent decree) that is issued, promulgated, or entered by a Governmental
Authority.
“Ordinary Course”: with respect to an action taken by any Person, an action that
is consistent in nature, scope, and magnitude with the past practices of such
Person, including but not limited to annual merit and promotion pay increases,
normal payments of salary, bonus, and other compensation benefits, reimbursement
for business expenses, and payments or increases required under the terms of any
Plan.
“Organizational Documents”: means the certificate of incorporation, certificate
of formation, operating agreement, memorandum and articles, bylaws, evidence of
ownership of equity interests or securities issued by any applicable Person, and
all other governing documents of an entity, as applicable, in each case as
amended.
“OSHA”: the Federal Occupational Safety and Health Act of 1970, as amended from
time to time.
“Parties”: as set forth in the introductory paragraph.
“Pay-Off Letters”: as set forth in Section 2.4.1(d).
“Permit”: shall mean all approvals, permits, licenses, certificates,
registrations, franchises, or other official permission or consent issued by any
Governmental Authority.
“Permitted Liens”: (a) Liens for Taxes, assessments, or other similar
governmental charges that are not yet due or that are being contested in good
faith by appropriate proceedings; (b) any mechanics’, workmen’s, repairmen’s and
other similar Liens arising or incurred in the Ordinary Course that are fully
and properly reserved for in the Balance Sheet; or (c) Liens affecting the
Company Real Property arising from easements, easement agreements,
rights-of-way, restrictions, or minor title defects (whether or not recorded)
that arise in the Ordinary Course and that do not detract materially from the
value of the property subject thereto or materially impair the use of the
property subject thereto; (d) Liens encumbering Leased Real Property; (e) Liens
relating to any equipment leases or any purchase money interest under the
Uniform Commercial Code; (f) Liens to be released as a result of the Closing
Indebtedness Payments, (g) those Liens arising solely pursuant to applicable
federal and state securities
EAST\168212916.9

--------------------------------------------------------------------------------



laws, (h) Liens imposed by the Organizational Documents of the Company or any of
its Subsidiaries, and (i) Liens arising as a result of actions taken by
Purchaser or any of its Affiliates, including any Liens pursuant to Purchaser’s
financing arrangements.
“Person”: an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock company, a joint venture, an
unincorporated organization, any Governmental Authority, or other entity or
organization.
“Personal Property”: as set forth in Section 3.12.2.
“Plans”: as set forth in Section 3.17.1.
“Policies”: as set forth in Section 3.9.
“Post-Closing Tax Period”: as set forth in Section 7.4.1.
“Pre-Closing Period”: as set forth in Section 7.1.1.
“Pre-Closing Tax Liabilities”: as set forth in Section 7.4.3.
“Pre-Closing Tax Period”: as set forth in Section 7.4.2.
“Preliminary Adjustment Statement”: as set forth in Section 2.5.1.
“Purchaser Indemnified Parties”: as set forth in Section 9.2.1.
“Purchaser”: as set forth in the introductory paragraph.
“Representatives”: means, with respect to any Person, the officers, directors,
employees, agents, attorneys, accountants, advisors, industry consultants,
bankers, and other representatives of such Person.
“Representations and Warranties Survival Date”: as set forth in Section 9.2.2.
“Required Consents” as set forth in Section 8.1.6.
“R&W Policy”: means that certain (i) Buyer-Side Representations and Warranties
Insurance Policy No. 107099521 underwritten by ASQ Underwriting as duly
authorized agent of the Insurer, and (ii) Excess Buyer-Side Representations and
Warranties Insurance Policy No. ET111-001-531 underwritten by Euclid
Transactional, LLC, as duly authorized agent of the ET Insurers.
“R&W Carrier” means collectively, ASQ Underwriting and Euclid Transactional,
LLC.
“Scheduled Customer”: as set forth in Section 3.23.
“Schedules”: means the disclosures schedules of the respective Parties that are
expressly identified and referenced in various sections of this Agreement.
“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Sellers”: as set forth in the introductory paragraph.

EAST\168212916.9

--------------------------------------------------------------------------------



“Seller Counsel” as set forth in Section 10.16.
“Seller Indemnified Parties”: as set forth in Section 9.1.
“Sellers’ Representative”: as set forth in Section 10.6.1.
“Sellers Rep Holdback” means the total amount of $5,000,000 held back by the
Sellers’ Representative to provide for expenses that may be incurred by it in
such capacity.
“Seller Released Persons”: as set forth in Section 10.8.2.
“Seller Releasing Persons”: as set forth in Section 10.8.1.
“Sellers’ Straddle Period Allocation”: as set forth in Section 7.1.2.
“Selling Expenses”: without duplication, all of the out of pocket fees and
expenses incurred by or on behalf of the Company or its Subsidiaries in
connection with the transactions contemplated by this Agreement or relating to
the negotiation, preparation, or execution of this Agreement, the Ancillary
Agreements, or any documents or agreements contemplated by this Agreement or the
performance or consummation of the transactions contemplated by this Agreement,
including (a) all brokers’ or finders’ fees (if any), and (b) fees and expenses
of counsel, advisors, consultants, investment bankers, accountants, and
auditors; provided that, for the avoidance of doubt, in no event shall “Selling
Expenses” be deemed to include any fees and expenses to any Person to the extent
relating to Purchaser’s financing for the transactions contemplated hereby or
any items contemplated above to the extent such items are included in the
computation of Indebtedness or Closing Working Capital.
“Selling Members”: as set forth in the introductory paragraph.
“Solvent” with respect to any Person means that, as of any date of
determination, (i) the amount of the present fair saleable value of the assets
of such Person or its Subsidiaries, taken as a whole, exceeds, as of such date,
the sum of (a) the value of all liabilities of such Person and its Subsidiaries,
taken as a whole, including contingent and other liabilities, as of such date,
as such terms are generally determined in accordance with the applicable federal
Laws governing determinations of the solvency of debtors, and (b) the amount
that will be required to pay the probable liabilities of such Person and its
Subsidiaries, taken as a whole, on its existing debts (including contingent
liabilities) as such debts become absolute and matured; (ii) such Person will
not have, as of such date, an unreasonably small amount of capital for the
operation of the business in which it is engaged or proposed to be engaged by
such Person following such date; and (iii) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature.
“Sponsor” as set forth in the introductory paragraph.
“Sponsor Splitter LP Interests” the portion of the Splitter LP Interests owned
by Sponsor.
“Straddle Periods”: as set forth in Section 7.1.2.
“Subsidiary Securities”: as set forth in Section 3.4.4.
“Subsidiary” or “Subsidiaries”: with respect to any Person means any business
entity in which such Person owns or controls, directly or indirectly, a majority
of the total voting rights in such entity that
EAST\168212916.9

--------------------------------------------------------------------------------



are entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers, officers, and/or any other managing agent
of the entity, either by the Person itself or in combination with that Person’s
other Subsidiaries, and/or with that Subsidiary’s own Subsidiaries.
“Tax”: any net income, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, ad valorem, value added, margins, transfer, franchise,
profits, license, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental, or windfall profit tax, withholding on amounts
paid to or by any Group Company, or any of their respective Affiliates, custom,
duty, or other tax, governmental fee, or other like assessment or charge of any
kind whatsoever, together with any interest, penalty, addition to tax, or
additional amount imposed by any Governmental Authority.
“Tax Benefit”: means the reduction of Tax liabilities (calculated on the basis
of the actual reduction in cash payments for Taxes) resulting from an increase
in deductions, losses or tax credits or decrease in the income, gain or
recapture of tax credits that any Purchaser Indemnified Party could have
reported or taken into account (including by way of any increase in basis) in
any taxable period (or portions thereof) subsequent to the Closing Date.
“Tax Disclosure”: as set forth in Section 10.15.
“Tax Representation”: as set forth in Section 9.1.
“Tax Returns”: all returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information, or any amendment thereto) filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment or collection of any
Taxes of any party or the administration, implementation, or enforcement of or
compliance with any Laws relating to any Taxes.
“Tax Sharing Agreements”: all existing Tax allocation or sharing agreements or
arrangements (whether oral or written) binding any Group Company, or any of its
or their Affiliates (other than any agreement entered into in the ordinary
course of business and not primarily concerning Taxes).
“Third Party Claim”: any claim, demand, action, suit, or proceeding made or
brought by any Person who or that is not a party to this Agreement.
“Transaction Consideration”: an amount equal to: (a) $352,000,000; (b) plus the
amount, if any, by which the Closing Working Capital exceeds the Working Capital
Target; (c) minus the amount (if any) by which the Working Capital Target
exceeds the Closing Working Capital; and (d) plus the amount of Cash and Cash
Equivalents as of the Closing Date.
“Transaction Tax Deductions” means the sum of all (i) transaction, stay or sale
bonuses, change in control payments, severance payments, retention payments or
any other payments made by the Company Group in connection with the transactions
contemplated by this Agreement (or included as a liability in calculating
Indebtedness or Closing Working Capital), (ii) the fees, expenses and interest
incurred by the Company Group with respect to the payment of Closing
Indebtedness (including, for the avoidance of doubt, amounts treated as interest
for U.S. federal income tax purposes, any breakage fees or any accelerated
deferred financing fees, whether paid before, at, or after the Closing), (iii)
the amount of any employment Taxes with respect to the amounts set forth in
clause (i) paid by the Company Group on or prior to the Closing Date, and (iv)
any Selling Expenses, including amounts that would be Selling Expenses had they
not been paid prior to Closing and any other costs or expenses related to the
transaction contemplated hereby.

EAST\168212916.9

--------------------------------------------------------------------------------



“Units”: as set forth in Recital B.
“Working Capital Target”: $57,000,000.00.
“Working Capital”: an amount equal to Current Assets less Current Liabilities.




EAST\168212916.9

--------------------------------------------------------------------------------



ANNEX II
Selling Members

NameNumber of Series A Preferred UnitsNumber of Incentive Common UnitsStellex
Capital Investors LP7,985.35-Navigant Oak, LLC26,485-David Herr2,75013,850John
Foote1,0005,000Casey Gross-4,000Katia Moraes-2,171Dennis O’Hara2502,500Erika
Snyder-1,000Michael Stanton2504,000Ken Zajaczkowski-3,960JR Bowling-1,320Jim
Miller-990
Bob Charles


4951,155Bruce Swift-4,000TOTAL39,215.3543,946









EAST\168212916.9

--------------------------------------------------------------------------------



ANNEX III
Notices
To the Purchaser:
c/o Alamo Group, Inc.
1627 East Walnut Street
Seguin TX 78155


Fax: (830) 372-9683
Attention: Ed Rizzuti
Email: erizzuti@alamo-group.com


with a copy (which shall not constitute notice) to:


J. David Oppenheimer
Clark Hill Strasburger
2301 Broadway Street
San Antonio, TX 78215


Fax: (210) 258-2743
Email: david.oppenheimer@clarkhillstrasburger.com


and


Alamo Group, Inc.
1627 East Walnut Street
Seguin TX 78155
Fax: (830) 372-9683
Attention: Ed Rizzuti
Email: erizzuti@alamo-group.com


To the Sellers’ Representative:
Stellex Capital Partners LP
900 Third Avenue, 22nd Floor
New York, NY 10022 Attention: David Waxman
Email: dwaxman@stellexcapital.com


with a copy (which shall not constitute notice) to:


DLA Piper LLP (US)
One Atlantic Center, Suite 2800
1201 West Peachtree Street
Atlanta, GA 30309-3450
Fax: (404) 682-7991
Attention: Gerry Williams
EAST\168212916.9